AVENANT N°1 AU
CONTRAT D'ASSOCIATION
PORTANT SUR UN PROJET D'INDUSTRIE MINIERE

REJETS DE KINGAMYAMBO, VALLEE DE LA MUSONOI ET KASOBANTU

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET *

CONGO MINERAL DEVELOPMENTS LIMITED

A01279059
AVENANT N°1 AU
CONTRAT D'ASSOCIATION

- ENTRE -

LA GENERALE DES CARRIERES ET DES MINES

entreprise publique de droit congolais, ayant son siège social au 419, boulevard
Kamanyola, B.P. 450, à Lubumbashi, République Démocratique du Congo:

représentée par ses signataires dûment habilités

ci-après dénommée “Gécamines” : D'UNE PART

: ET:

CONGO MINERAL DEVELOPMENTS LIMITED
société de droit des Iles Vierges Britanniques (immatriculée sous le numéro

271751) ayant son siège social au 49 Main Street, Road Town, Tortola, British
Virgin Islands ;

représentée par ses signataires dûment habilités
ci-après dénommée “CMD” D'AUTRE PART
Ci-après dénommées collectivement les "Parties" ou individuellement une "Partie"

, ñ

Les Parties se sont associées en vue de l'exploitation en commun des rejets du
Concentrateur de Kolwezi aux termes d'un acte intitulé "Contrat d'Association" en
date du 7 novembre 1998 (le "Contrat d'Association').

L'Etat a signé avec les Parties une Convention portant sur un Projet d'industrie

Minière dont l'objet est la fixation des conditions juridiques, économiques,
financières, fiscales et sociales pour la réalisation du Projet (la “Convention

Minière"). d
A01279059

Les Parties sont convenues de procéder à diverses modifications des termes du

Contrat d'Association pour ajuster certaines modalités juridiques et financières du
Projet.

EN CONSEQUENCE, IL EST CONVENU CE QUI SUIT :

Article 1 - Modification du Contrat d'Association

Les Parties conviennent qu'à la Date d'Entrée en Vigueur du présent Avenant,
telle que définie à l'Article 2, le Contrat d'Association sera modifié et réputé
intégralement réitéré selon le texte figurant en Annexe 2 au présent Avenant.

Article 2 - Entrée en Vigueur

Le présent Avenant entrera en vigueur à la date de sa signature. Il est entendu
que l'entrée en vigueur du Contrat d'Association, tel que modifié par le présent

Avenant, reste soumise aux conditions stipulées à l'article 23.14 du Contrat
d'Association.

| Article 3 - Déclarations et Garanties

Chaque Partie stipule, déclare et garantit par la présente à l'autre avoir la
capacité et les pouvoirs requis pour conclure le présent Avenant et exécuter
l'ensemble des obligations en découlant, Les déclarations et garanties figurant à
l'Article 10’du Contrat d'Association, tel que modifié par le présent Avenant, seront
réputées réitérées à la Date d'Entrée en Vigueur du présent Avenant, les
références au Contrat d'Association qui y sont contenues étant réputées

s'appliquer au Contrat d'Association tel que modifié aux termes du présent
Avenant.

Article 4 - Droit applicable, Arbitrage ]

1. Le droit congolais sera applicable au présent Avenant.

; Frs À
A01279059
2. Tout différend ou litige découlant du présent Avenant sera soumis à arbitrage
selon les termes figurant à l'Article 19 du Contrat d'Association, en sa version
modifiée figurant en Annexe 2 au présent Avenant.

Article 5 - Notifications |

Toutes notifications, requêtes, demandes ou autres communications à faire en
vertu du présent Avenant seront faites selon les termes figurant à l'Article 20 du
Contrat d'Association, en sa version modifiée figurant en Annexe 2 au présent à

Avenant. Are Es Dre bip Prog : é
Le lubnf evene, Din parts 2€) ARE AA ps en 4
d Opoavincse Uyte - de Coprs 1 pile Fe 47 Ce
EN FOI DE QUOI, CF
les Parties au présent Avenant ont signé le présent Avenant à
lemme en quatre exemplaires originaux,

chacune des Parties reconnaissant avoir reçu deux exemplaires.

LA GENERALE DES CARRIERES ET DES MINES

Le Président du Conseil L'Administrateur Directeur-Général
d'Administration

CONGO MINERAL DEVELOPMENTS LIMITED

A01279059
[ | ANNEXE 1 DE L'AVENANT

CONTRAT D'ASSOCIATION PORTANT SUR UN PROJET D'INDUSTRIE
MINIERE
{tel que modifié par son Avenant N°1)

REJETS DE KINGAMYAMBO, VALLEE DE LA MUSONOI ET KASOBANTU

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

EF

, CS

CONGO MINERAL DEVELOPMENTS LIMITED

_ ds 12
A01279059 N { Ç À
TABLE DES MATIÈRES

Article 1 - Définitions

Article 2 - Objet

Atticle 3 - Données.

Article 4 - Calendrier de Réalisation

Article 5 - Financement du Projet

Article 6 - Clôture du Financement

Article 7 - Transfert des Biens

Atticle 8 - Redevance Proportionnelle

Article 9 - Durée du Contrat

Atticle 10 - Stipulations, Déclarations et Garanties
Atlicle 11 - Engagements de Gécamines
Atticle 12 - Mise en œuvre des Dispositions concernant les Actionnaires
Aicle 13 - Gestion et Contrôle de KMT
Article 14 - L'Administrateur-Délégué

Atlicle 15 - Contrats de Services Spécifiques
Article 16 - Programmes et Budgets

Aticle 17 - Distribution des Bénéfices et Contrôle
Article 18 - Cessions des Actions

Article 19 - Arbitrage

Article 20 - Notifications

Article 21 - Force Majeure

Article 22 - Confidentialité

Atticle 23 - Dispositions Diverses

1. Absence d'association en participation

. Amendements

3. Annexes *
4. Cession

5. Droit applicable

6. Engagements complémentaires

7. Portée

8. Accord intégral

9. Environnement

10. Institut Congolais du Cobalt

11. Langue

12. Livres de Comptes et Etats Financiers

13. Renonciation

14. Date d'Entrée en Vigueur

Annexe A: Tableau des coordonnées

N

A01279059

il

Î

|

|

Il
<

26

38
Annexe B : Carte du Site
Annexe C : Contrat de Vente des Biens
Annexe D : Acte Constitutif

43
44
49

A01279059
CONTRAT D'ASSOCIATION

- ENTRE -

LA GENERALE DES CARRIERES ET DES MINES

entreprise publique de droit congolais, ayant son siège social au 419, boulevard
Kamanyola, B.P. 450, à Lubumbashi, République Démocratique du Congo;

représentée par ses signataires dûment habilités

ci-après dénommée “Gécamines” D'UNE PART

“ET

CONGO MINERAL DEVELOPMENTS LIMITED
société de droit des Iles Vierges Britanniques (immatriculée sous le numéro

271751) ayant son siège social au 49 Main Street, Road Town, Tortola, British
Virgin Islands ;

représentée par ses signataires dûment habilités
ci-après dénommée “CMD" D'AUTRE PART

Ci-après dénommées collectivement les "Parties" ou individuellement une "Partie"

ñ

 PREAMBULE À

Gécamines est seul el exclusif titulaire de l'ensemble des droits afférents aux
Biens qui désignent les rejets du Concentrateur de Kolwezi contenant
principalement du cuivre et du cobalt ainsi que de toutes autres substances
minérales exploitables et situés sur les sites de Kingamyambo, de la Vallée de la
Musonoi et de Kasobantu à Kolwezi dans la Province du Katanga, en République
Démocratique du Congo.

Gécamines s'est associée à CMD, société constituée entre America Mineral

Fields International et Anglo American Corporation, pour réaliser en commun le
Projet.

A01279059
EN CONSEQUENCE, IL EST CONVENU CE QUI SUIT :

[ Article 1-Définitions =

1. Dans le présent Contrat, sauf s'ils y sont définis autrement, les termes portant une
majuscule auront la signification qui leur est donnée dans la Convention Minière
En outre, les termes suivants portant une majuscule auront la sig
après :

nification ci-

+ Actionnaires : Gécamines et CMD, ainsi que toute autre entité à qui les actions
de Gécamines et CMD ont été transférées. : . Le. TT
Les ele de couts cts be per té EC Le ge fe dts
+ Biens : les-Biens-que-Gécamines s'engage à céder à KMT en vertu d présent F
Contrat et comprenant : 1
1. les “Tailings" de Kingamyambo tels que délimités sur la carte ci-

annexée, à l'exclusion du remblai de minerai (R 611) contigu aux
rejets;

2. les “Tailings” de la vallée de la Musonoi tels que délimités sur la carte
ci-annexée;

3. les ‘Tailings" de Kasobantu tels que délimités sur la carte ci-annexée:

4. les nouveaux rejets qui seront encore produits par le concentrateur de
Kolwezi pour autant qu'ilscontinuent à être déposés sur le Site des
Tailings de Kolwezi,

, LS

+ Contrat : le présent Contrat d'Association ainsi que toutes ses Annexes qui en
font partie intégrante.

+ Convention Minière : la Convention portant sur un Projet d'industrie Minière

Gonelue: le [scene ] entre le Gouvernement de la République
Démocratique du Congo, la Gécamines et CMD,

A01279059
+ Création de KMT: la signature de l'Acte Constitutif par les Actionnaires,

l'autorisation par décret présidentiel de sa constitution et l'immatriculation au
registre des sociétés.

+ Devises : sauf s'il est expressément stipulé autrement, toute référence à une

devise dans le présent Contrat se rapporte au dollar des Etats-Unis
d'Amérique.

+ KMT : Kingamyambo Musonoi Tailings SARL, une société de droit congolais à
constituer par Gécamines et CMD en vue de réaliser le Projet.

+ Partie ou Parties : Gécamines et/ou CMD, ainsi que toute autre entité à qui les
droits et obligations découlant du présent Contrat ont été transférés.

2. Dans le présent Contrat, sauf indication explicite du contraire :

toute référence au genre masculin inclut le genre féminin et vice versa, et toute
référence au singulier inclut le pluriel et vice versa.

Les mots “ci-avant”, "ci-dessus", “par le présent" et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à
un article, à une section ou à une autre subdivision quelconque.

Pour le calcul des délais dans lesquels où suivant lesquels un acte doit être
accompli ou une démarche effectuée en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tandis que la date de la fin de ce
délai le sera. Si le dernier jour d'un tel délai n'est pas un Jour Ouvrable, ce délai
prendra fin le Jour Ouvrable suivant.
= LS

Les titres n'ont qu'une fonction de facilité : ils ne font pas partie du présent
Contrat et ne peuvent servir à l'interprétation, à la définition ou à la limitation de la
portée, de l'étendue ou de l'intention du présent Contrat ou d'une quelconque de
ses dispositions.

En cas de contradiction entre les dispositions d'une Annexe et les termes et
conditions du Contrat, les termes et conditions du Contrat prévaudront.

Toutes les informations de nature financière devant être fournies dans le cadre du
présent Contrat seront conformes aux Principes Comptables Généralement

Admis. À
L
10 A \ #
A01279059 "a
e

Article 2 - Objet

Le présent Contrat a pour objet de définir, dans le respect des conditions de la
Convention Minière, le cadre de création d'une {iii commune dénommée
KINGAMYAMBO MUSONOI TAILINGS SARL, en abrégé "KMT SARL", les
termes et conditions du transfert des Biens à KMT, et de définir les droits et

obligations respectifs de Gécamines et de CMD en leur qualité d'Actionnaires de
KMT SARL.

En conséquence, dès que raisonnablement possible après la signature et à
l'échange des originaux du présent Contrat, CMD et Gécamines constitueront
KMT, conformément aux lois de la République Démocratique du Congo, à la
Convention Minière, aux dispositions du présent Contrat et aux Statuts de KMT.

Gécamines et CMD souscriront respectivement 40% et 60% des actions de KMT,
Pour un montant initial de 50.000 US$. CMD prêtera à la Gécamines 20 000 US$
représentant la souscription de Gécamines au capital initial de KMT, ce prêt étant
remboursable selon les modalités prévues à l'article 7.3.

En contrepartie de la cession des Biens à KMT convenue dans le présent Contrat,
CMD fera à Gécamines, pour le compte de KMT, les paiements convenus à
l'article 7, fera son apport en capital convenu à l'article 6 et obtiendra un

financement complémentaire pour le Projet aux conditions prévues au présent
Contrat.

Article 3 - Données. |
à —— _

Gécamines s'engage à transmettre à CMD, dès l'entrée en vigueur du présent
Contrat, toutes les données, informations, registres et rapports ayant trait aux

Biens et se trouvant en possession ou sous le contrôle de Gécamines (les
“Données").

Article 4 - Calendrier de Réalisation

CMD disposera d'un délai de 3 ans ot 6 mois à compter de la création de KMT

pour :
À
2 _ 4 Æ
: -11-
A01279059

achever les Etudes de Faisabilité, lesquelles resteront la propriété de CMD ainsi
que les documents y afférent. jusqu'au transfert de cette propriété à KMT
conformément à l'article 6.3;

obtenir de la part d'organismes de financement des engagements d'assurer le
financement pour le Projet conformément aux dispositions de l'article 5.

Si CMD n'a pas accompli les démarches visées à l'article 4.1 ci-dessus à
l'expiration du délai imparti, les dispositions suivantes trouveront application :

les prêts consentis par CMD à KMT en application de l'article 7.4 du présent
Contrat cesseront de porter intérêts, et ce jusqu'à ce que les démarches visées à
l'article 4.1 ci-dessus aient été effectuées ;

la Gécamines pourra demander la cession au bénéfice de tout tiers de son choix
de l'intégralité des Actions de KMT détenues par CMD, à condition d'apporter la
preuve que ce tiers dispose de la capacité de financer le Projet, et ce, moyennant
l'envoi d'un préavis écrit de 3 mois à CMD. Dans ce cas, CMD sera tenue de
céder lesdites actions au tiers désigné par la Gécamines, moyennant le
versement de la somme de US$ 25.000.000 (vingt cinq millions de US dollars) à
CMD. Une fois ce paiement effectué, CMD procédera au transfert de ses titres
comme indiqué ci-dessus et le présent Contrat sera de plein droit résilié.

Dans l'hypothèse où à l'issue d'une période d'un an et six mois à compter de
l'expiration du délai de trois ans et six mois mentionné à l'article 4.1 ci-dessus, (i)
CMD n'aurait toujours pas accompli les démarches visées à l'article 4.1. ci-dessus
et (ii) la Gécamines n'aurait pas usé du droit qui lui est reconnu à l'article 4.2. (b)
ci-dessus, CMD sera tenue de céder l'intégralité des Actions de KMT qu'elle
détient à la Gécamines moyennant l'envoi par la Gécamines d'un préavis écrit de
3 mois à CMD et le versement de la somme de US$ 25.000.000 (vingt cinq
millions de US dollars) à CMD par la Gécamines. Ce paiement sera effectué soit
complant,’soit si les Parties en conviennent te moment venu, conformément à un
échéancier et à un taux d'intérêts arrêtés d'un commun accord, étant entendu
qu'en toute hypothèse les obligations de paiement de la Gécamines devront faire
l'objet d'une garantie bancaire consentie au profit de CMD par une banque
internationale de premier rang approuvée par les Parties. Une fois ce paiement
effectué, CMD procédera au transfert de ses titres comme indiqué ci-dessus et le
présent Contrat sera de plein droit résilié.

En cas de résiliation du présent Contrat en application des articles 4.2 (b) ou 4.3
ci-dessus, les dispositions suivantes trouveront application :

toutes les Avances quelconques consenties à cette date à KMT par CMD etou
ses Sociétés Affiliées seront considérées comme non remboursables par KMT, la

À

: -12-
A01279059

dette de KMT à l'égard de CMD etou ses Sociétés Affiliées au titre desdites
Avances étant annulée,

les Etudes de Faisabilité (en l'état où elles se trouveront à ce moment)
demeureront la propriété de CMD. Toutefois, les Parties conviennent que :

au cas où le présent Contrat serait résilié conformément à l'article 4.2 {b) ci-
dessus, CMD sera libre de vendre les Etudes de Faisabilité au tiers désigné par la
Gécamines, sur demande de celui-ci et selon des modalités à définir entre CMD
et le tiers désigné par la Gécamines.

au cas où le présent Contrat serait résilié conformément à l'article 4.3 ci-dessus,

Gécamines aura le droit d'acquérir gratuitement les Etudes de Faisabilité de
CMD.

CMD sera exclusivement responsable des Etudes de Faisabilité ainsi que de
l'exécution de la phase de développement et de construction. Toutes ces phases
(Etudes de Faisabilté, phases de développement et de construction) se
réaliseront en collaboration avec la Gécamines. La Gécamines recevra une
rémunération pour ces services à des tarifs à convenir par écrit préalablement au
début de la prestation des services à fournir.

Les Parties conviennent de transmettre à chacune d'elles toute information
requise quant à la préparation des Etudes de Faisabilité y compris des données
relatives aux coûts dans le cadre de la préparation desdites Etudes de Faisabilité.

CMD pourra également demander à Gécamines de prester d'autres services

spécifiques, à un prix à fixer de commun accord et sous réserve de la disponibilité
des services de Gécamines sollicités.

Article 5 - Financemènt du Projet … ]

CMD organisera le financement nécessaire pour réaliser le Projet, compte tenu
des paramètres suivants:

le financement ne devra nécessiter aucune garantie de la part des Actionnaires
ou de leurs sociétés apparentées ni aucun recours à leur encontre, exception
faite, le cas échéant, des garanties de pré-achèvement et du nantissement des
actions de KMT au profit des organismes prêteurs :

la part que les Actionnaires devront accepter de financer sous la forme d'apport

en capital ou de prêts subordonnés à KMT ne devra pas excéder 50%.du montant
total des fonds destinés au financement du Projet ; \ …

: -13- 4
A01279059

c) le financement devra être compatible avec les Etudes de Faisabilité préparées par
CMD ; en particulier, le service de la dette, y compris l'amortissement des prêts,
devra être intégralement assuré par les revenus projetés de KMT, nets des frais
d'exploitation, des impôts et taxes et des éventuelles contributions à des fonds de
réserve légalement exigés ;

d) le financement apporté par des bailleurs externes et les Actionnaires bénéficiera
d'une couverture du risque politique de la part d'une ou plusieurs agences
gouvernementales d'assurance-crédit à l'exportation appartenant à des pays
membres de l'OCDE ou d'autres fournisseurs de ce type d'assurance relevant du
secteur public ou privé ;

e) le coût du financement devra être en ligne avec celui d'un financement présentant
des caractéristiques similaires, tout en permettant un retour sur investissement

présentant un taux de rendement réel de 20% par an au profit de CMD pendant
toute la durée du Projet.

Toutefois, CMD pourra, si elle ÿ à Convenance, et notamment pour tenir compte
de tout changement des facteurs techniques, économiques ou politiques affectant
le Projet, ajuster, voire modifier substantiellement tout ou partie des paramètres
décrits ci-dessus de sorte à lui permettre de poursuivre le Projet, dont l'étendue

pourra être revue en conséquence des ajustements ou modifications ainsi
adoptés.

2. Il'est envisagé que, outre les prêts subordonnés de CMD à KMT, conformément à
l'article 7, le financement du Projet proviendra d'organismes de financement
étrangers telles que la Banque Mondiale et la Banque Africaine pour le
Développément, les organismes de crédifs bilatéraux pour l'exportation, les
banques commerciales et les marchés boursiers aux USA, Canada, en Europe et
ailleurs.

Ilest prévu que les organismes de prêt et de crédit facilitent la garantie de cet
emprunt commercial en fournissant des garanties de prêt commercial (par
exemple la garantie de la Banque Mondiale) et/ou accordent une priorité de
remboursement de cette dette.

De plus, CMD et KMT examineront la possibilité et le coût de la couverture de
l'Agence Multinationale pour la Garantie des Investissements (MIGA) ou d'un
autre organisme de garantie.

w

CMD et/ou KMT négocieront avec toutes les Parties concernées tous les prêts,
capitaux propres, garanties, services, ventes, agences, transports, FenaoN

u -4-
A01279059

a)
b)

en électricité et eau et autres accords {y compris les accords entre les Parties en
supplément du présent Contrat) et chercheront à obtenir toutes les décisions,
permissions, et autres autorisations des instances gouvernementales qui seront

nécessaires ou désirables pour application et l'exploitation du Projet ou en
relation avec celui-ci.

A cet effet, le Gouvernement et Gécamines prendront toutes les mesures qui
s'avèrent nécessaires pour permettre à KMT de conclure ces accords et obtenir
les autorisations précitées ou pour lui faciliter la tâche dans ce domaine.

Sauf dans les cas où le financement est disponible dans des conditions
subventionnées, par exemple par les organismes de financement international, il
est prévu que les taux des intérêts à payer par KMT sur ses prêts (y compris tout
prêt subordonné de CMD) s'aligneront sur les taux de prêts internationaux mis à
la disposition de la République Démocratique du Congo, calculés par rapport aux
taux interbancaires pratiqués à Londres (LIBOR)

Sous réserve de toutes restrictions lesquelles pourraient être imposées par les
tiers prêteurs prioritaires, le paiement provenant d'un cash flow disponible (i.e
bénéfice net après paiement des impôts, royalties provisions pour la réserve
légale etc.) à la fin de l'exercice fiscal sera effectué dans les conditions et l'ordre
suivants comme prévus ci-après :

remboursement des dettes prioritaires y compris les intérêts.

remboursement de la dette subordonnée y compris les intérêts pourvu que les
exigencès en matière de fonds de roulement suite à l'engagement de KMT de
faire tout son possible pour payer 20% de dividendes le permettent.

: na

Article 6 - Clôture du Financement |

Une fois les préparations du financement mises au point, y compris l'engagement
par tous tiers prêteurs prévus à l'article 5.3, CMD procédera à la clôture du
financement.

A la clôture du financement, le capital social initial de KMT sera augmenté à
10.000.000 US$, représenté par 10.000.000 d'actions de 1 US$ chacune.

A la clôture du financement, le nombre d'actions de KMT détenues par CMD, sera

augmenté à un total de 6.000.000 d'actions de 1 US$ chacune (60% du capital
social de KMT), les actions supplémentaires devant être souscrites par CMD au

: -15- À
A01279059 lat F

pair. Cette souscription sera réalisée par le transfert de CMD à KMT du droit aux
Etudes de Faisabilité à une valeur égale à leurs coûts cumulés pour CMD,
comme le prouveront ses livres et ses comptes. Le solde du prix de la
Souscription sera payé au comptant.

Jusqu'à ce transfert, le droit à ces Etudes continuera à appartenir à CMD.

À la clôture du financement, le nombre d'actions de KMT détenues par
Gécamines sera augmenté à un total de 4.000.000 d'actions de 1 US$ chacune
(40% du capital social de KMT) et ces actions devront être souscrites au pair par
Gécamines à la clôture du financement Par Un paiement au comptant en dollars
des Etats Unis. CMD prêtera à la Gécamines les sommes nécessaires à la
Souscription de ces actions, le prêt étant remboursable selon les modalités
prévues à l'article 7.3.

Article 7 - Transfert des Biens

Gécamines transférera à KMT les Biens à une valeur de transfert de US$35 000
000 (trente cinq millions de US dol ars) payable en tranches (le "Prix de Transfert
des Biens") conformément aux et sous réserve des modalités prévues aux articles
72 à 7.5 à laquelle s'ajoute le droit fixe prévu à l'article 7.6 (lequel pourra
représenter un montant total com lémentaire sur la durée de vie du Projet de
US$168 000 000 si l'intégralité des réserves de 112 millions de tonnes visées à
l'Annexe 1 de la Convention Minière sont traitées par l'usine de traitement
métallurgique). Gécamines s'engage à entreprendre, toutes les actions requises
afin d'exécuter et de rendre ce transfert juridiquement valable et exécutoire.
Pendant toute la durée de cet accord, Gécamines s'engage à entreprendre pour
le compte de KMT au cas où KMT le demanderait, toutes les actions requises afin
que les Bièns demeurent inchangés et jurididuement valables. °

Le premier paiement du Prix de Transfert des Biens d'un montant de US$ 25 000
000 {vingt cinq millions de US dollars) sera versé sur un compte séquestre ouvert
par CMD pour compte de KMT. La banque de CMD doit confirmer par écrit que
CMD a versé les vingt cinq millions de US dollars sur ledit compte et qu'elle
s'engage de manière irrévocable à ce que ce montant devienne la propriété de la
Gécamines à condition et dès que toutes les formalités énumérées ci-après
auront été remplies:

1. Signature de la Convention Minière :
2. Création de KMT; .
3. Approbation par décret présidentiel de la Convention Minière S

É
: -16- ÿ 4
A01279059

3

[2]

GO Fer inter tu Qté te, 32 J2& 7

N A Laon es 18 Verre
À fe “om /deg 1: 2 nr à 107

4. Octroi à KMT de la Concession Minière conformément à l'article 9.1 de

la Convention Minière :

Signature de l'Accord avec la Banque Centrale du Congo ;

Signature par la Gécamines, dûment habilitée, et KMT du Contrat de

Vente des Biens :

7. Obtention de la décision de la South African Reserve Bank, la banque
centrale de l'Afrique du Sud, autorisant Anglo American Corporation of

South Africa Limited (AAC) à effectuer les paiements prévus à l'article
7.4 ci-dessous.

oc

- Le deuxième paiement d'une somme de US$ 10 000 000 {dix millions de US

dollars), payable à la Gécamines par CMD pour compte de KMT, sera effectué à
la Date de Commencement de la Production Commerciale telle que formellement
acceptée aux termes d'une décision du Conseil d'Administration de KMT.

De ce deuxième paiement en faveur de Gécamines, le montant de US$ 4.000.000
sera déduit et conservé par CMD à titre de remboursement des prêts consentis à
Gécamines pour sa souscription au capital social de KMT.

CMD prêtera à KMT le montant du Prix de Transfert des Biens relatif aux
paiements intervenant aux dates de paiements ci-dessus, étant précisé que ce
montant sera préalablement avancé à CMD par AAC, son actionnaire, sous
réserve de l'autorisation de la South African Reserve Bank, comme indiqué à
l'article 7.2.7 ci-dessus Le remboursement du capital ainsi que le paiement des
intérêts sur ces prêts seront subordonnés au remboursement de la delle
prioritaire de KMT et seront soumis aux termes prévus à l'article 5.6.

CMD fournira à la Gécamines tous les documents nécessaires relatifs aux
engagements de paiement pour le compte de KMT dès l'achèvement des Etudes
de Faisabilité et la décision de passer à l'exécution du Projet.

KMT devra payer à la Gécamines un droit fixe de 1,50 US$ {un US Dollar et
cinquante cents) par tonne sèche métrique de rejets à traiter dans l'usine de
traitement métallurgique. Ce tonnage sera réajusté par un facteur de dilution
déterminé par une formule à établir d'un commun accord. Le paiement de ce droit
sera basé sur les pesées effectuées suivant des procédures à agréer entre les
parties.

cree top le yerretncn Lan rer © ue À
F) Ty Are fait ! Le Beer is à ,
e L/ 4 7 2 e 4e
7 ce rehilitr Le Pieue,sf ar) 13 L «
D La dilfo de fr, ete KA 7

st >
: -17- £ \
A01279059 l 4 La

eee y ir ce
“ F Ce? x EC A77
de ds Cale

ét *

cole a
Article 8 - Redevance Proportionnelle

KMT paiera à Gécamines, une redevance proportionnelle à la totalité du cuivre et

du cobalt produits et exportés par KMT dans le cadre de la Convention Minière,
conformément aux dispositions ci-après:

Le montant de la redevance sera calculé selon le pourcentage prévu au
paragraphe 3 ci-dessous, sur le prix des ventes commerciales à l'exportation, net
de toutes commissions, frais de manutention, transport et autres charges (le ‘Prix
Net de Vente à l'Exportation").

Le taux de la redevance sera de 0,75% du Prix Net de Vente à l'Exportation à
partir de la Date de Commencement de la Production Commerciale jusqu'au
remboursement intégral par KMT de tous les prêts encourus pour le financement
du Projet, ensuite, et ce jusqu'à la fin du Projet, le taux de la redevance sera de
1,5% du Prix Net de Vente à l'Exportation.

Article 9 - Durée du Contrat

Le présent Contrat demeurera en vigueur jusqu'à ce que :

les Biens ne soient plus exploitables, ou
les Actionnaires décident de commun accord de mettre fin au présent Contrat,
auquel cas les dispositions du point 6 ci-dessous s'appliqueront, ou

le présent Contrat soit résilié conformément à l'article 4 ci-dessus ou aux
paragraphes 9.2 à 9.6 ci-dessous

CMD pourra mettre fin au présent Contrat moyennant l'envoi d'un préavis écrit de
trois mois à Gécamines. Dans ce cas et pour donner plein effet à cette résiliation,
CMD cédera sans contrepartie ses Actions à Gécamines et provoquera la

démission des personnes qui, sur sa présentation, auront été nommées
Administrateurs .

En outre, toutes les Avances qu elconques consenties à cette date à KMT par
CMD etou ses Sociétés Affiliées seront considérées comme non remboursables
par KMT, la dette de KMT à l'égard de CMD etou ses Sociétés Affiliées sera
annulée et les Etudes de Faisabilité (en l'état où elles se trouveront à ce moment)
demeureront la propriété de où seront transférées à CMD. Toutefois Gécamines
aura le droit d'acquérir ces Etudes gratuitement.
0 à
/ à

+

_ -18- ÿ
A01279059 #
A dater de l'envoi dudit préavis, CMD sera libérée de toute obligation de faire des
Avances pour financer toutes dépenses, de participer à toute augmentation de
capital et/ou d'effectuer à Gécamines tout payement futur pour le Prix de Transfert
des Biens et CMD ne sera tenue au paiement d'aucun dommage et intérêt à
l'égard de quiconque. Tout versement du Prix de Transfert des Biens déjà payé
par KMT à Gécamines sera définitivement acquise à celle-ci.

En cas d'inexécution d'une disposition du présent Contrat par CMD, Gécamines
aura le droit de donner un préavis par écrit de trois mois, spécifiant les obligations
non exécutées. Au cas où, à l'expiration de cette période, CMD n'a pas exécuté
ladite obligation sans justification ou offert une compensation raisonnable en lieu
et place de celle-ci, Gécamines pourra, conformément à la procédure de
règlement des différends convenue à l'article 19, demander la résiliation du
présent Contrat et/ou poursuivre la réparation de son préjudice.

En cas d'inexécution d'une disposition du présent Contrat ou du Contrat de Vente
des Biens par Gécamines où de la Convention Minière par l'Etat ou Gécamines (y
compris tout engagement, déclaration ou garantie) ou de la Concession Minière
par l'Etat, CMD aura le droit de suspendre l'exécution des obligations lui
incombant en vertu du présent Contrat, y compris, sans que cette énumération
soit limitative, l'obligation de remettre les Etudes de Faisabilité, de participer à
toute augmentation de capital, d'effectuer tout paiement du Prix de Transfert des
Biens, d'effectuer des Avances et de mettre en place le financement, jusqu'à ce
qu'il soit remédié à cette inexécution. Dans ce cas, les délais convenus pour
l'exécution de ces obligations seront prorogés d'une durée égale à celle de
l'inexécution. En outre, si Gécamines ou l'Etat n'ont pas remédié à cette
inexécution dans les six mois de la mise en demeure de ce faire (leur adressée
par recommandé par CMD), CMD pourra, conformément à la procédure de
règlement des différends convenue à l'arftcle 19, demander la résiliation du
présent Contrat eVou poursuivre la réparation de son préjudice.

Si, en vertu de l'article 19 du présent Contrat, une décision définitive de la
Chambre de Commerce Internationale constate que l'Etat a imposé à KMT, CMD
ou à un autre bénéficiaire du Titre VII de la Convention Minière, un Prélèvement
excédant ce qui est convenu au Titre VII de la Convention Minière et si, dans les
trente jours de cette décision arbitrale, l'Etat n'a pas remboursé le Prélèvement
trop perçu à celui qui l'a payé, et si aucune autre solution n'est trouvée, la
Gécamines s'oblige à prendre en charge le montant des Prélèvements trop
perçus en autorisant KMT et CMD à faire jouer la compensation avec toutes
Avances, paiements, primes et/ou distributions quelconques payables par KMT ou
par CMD à Gécamines en vertu du présent Contrat, étant entendu que tout À

mime UT 4 Ÿ #

(i)

remboursement ultérieur par l'Etat sera, dans ce cas, immédiatement remboursé
à Gécamines.

Au cas où les Actionnaires décideraient de mettre fin au présent Contrat
conformément au point 9.1 (b) ci-dessus, les Actionnaires s'accorderont sur la
dissolution et sur la liquidation de KMT. Les dispositions des statuts de KMT
concernant la dissolution et la liquidation s'appliqueront conformément aux lois de
la République Démocratique du Congo.

Article 10 - Stipulations, Déclarations et Garanties

Chaque Actionnaire stipule, déclare et garantit par la présente à l'autre
Actionnaire que :

Constitution
Il'est une société valablement constituée selon les lois en vigueur au lieu de sa

constitution; il est organisé et existe valablement selon ces lois et a le pouvoir
d'exercer ses activités dans les juridictions où il les exerce.

Pouvoir et Compétence

Il a plein pouvoir et compétence pour exercer ses activités, pour conclure le
présent Contrat et toutes conventions ou actes visés ou envisagés au présent
Contrat, ainsi que pour exécuter toutes les obligations et tâches quelconques lui
incombant aux termes du présent Contrat.

Autorisations

Ia obtenu toutes les autorisations nécessaires pour signer, remettre et exécuter
le présent Contrat et toutes conventioné® ou actes quelconques visés ou
envisagés au présent Contrat. Cette Signature, cette remise et cette exécution :

ne contredisent ni ne violent aucune disposition de ses statuts, aucune décision
d'actionnaires ou d'administrateurs, ni aucun accord, stipulation, contrat où
engagement quelconque auquel il est partie ou par lequel il est lié, et ne donne
lieu à aucune charge en vertu de ces mêmes actes : et

ne violent aucune loi applicable.

Gécamines stipule, déclare et garantit par la présente à KMT et à CMD que :

A01279059 Ÿ ê
À
a)

b)

Titulaire

Gécamines est titulaire exclusif de l'intégralité des droits, titres et participations
dans et sur les Biens. Gécamines a le droit de conclure le présent Contrat et de
céder ses droits sur les Biens à KMT, conformément aux termes du présent
Contrat, quittes et libres de toutes charges généralement quelconques. Il n'est
rien qui affecte les droits, titres et participations de Gécamines dans les Biens, ni
qui puisse sérieusement compromettre l'aptitude de KMT à procéder aux
Opérations.

Droits de Tiers

Aucune personne autre que Gécamines n'a de droit où de titre sur les Biens ni sur
le Site des Tailings de Kolwezi où les ouvrages d'arts qui y sont situés et aucune
personne n'a droit à une redevance ou autre paiement quelconque, ayant la
nature d'un loyer où d'une redevance, sur les dépôts à rejets, métaux où autres
Produits provenant des Biens, si ce n'est conformément au présent Contrat.

Si des tiers prouvent qu'ils détiennent des droits sur les Biens, sur le Site des
Tailings de Kolwezi ou les ouvrages d'arts qui y sont situés, Gécamines s'engage
à faire immédiatement et à ses frais le nécessaire pour purger complètement ces
droits de tiers sur les Biens, le Site des Tailings de Kolwezi et les ouvrages d'arts

qui y sont situés de façon à n'entraîner aucune gêne ou dépense supplémentaire
pour KMT.

Validité des Droits et Titres sur les Biens

Tous les droits et titres relatifs aux Biens ont été régulièrement enregistrés
conformément aux lois en vigueur en République Démocratique du Congo. Les
traitementé et les autres opérations menées bar ou pour le compte de Gécamines
concernant les Biens, le Site des Tailings de Kolwezi et les ouvrages d'art qui y
sont situés ont êté exécutés et menés en bon père de famille et conformément
aux règles de l'art en matière de sondages et de pratiques d'ingénierie et de
métallurgie. Tous ces travaux et opérations sont conformes à tous statuts,
décrets, lois, ordonnances, permis, règles, règlements ou décisions rendues par
tout organisme gouvernemental où parastatal, tout ministère ou organisme
départemental, administratif ou réglementaire.

Ordres de Travaux

Il n'y a pas de travaux imposés ou d'actions requises ou dont on peut
raisonnablement s'attendre à ce qu'elles soient requises, concernant la

mu = #
A01279059
#-

d)

réhabilitation et la restauration des Biens ou des ouvrages d'art qui sont situés sur
le Site des Tailings de Kolwezi ou se rapportant aux aspects environnementaux
des Biens, du Site des Tailings de Kolwezi ou des ouvrages d'art qui y sont
situésou des opérations exécutées sur celui-ci.

Taxes

Tous impôts, taxes, cotisations, droits et redevances imposés, levés sur ou mis à
charge des Biens ont été intégralement payés, et les Biens sont libres de toutes
charges fiscales au regard des lois de la République Démocratique du Congo.

Actions

I n'y a pas d'actions ou de procédures en cours ou susceptibles d'être introduites
qui, si elles aboutissaient, affecteraient ou seraient de nature à affecter les Biens,
le Site de Kolwezi ou les ouvrages d'art qui y sont situés.

Obligations contractuelles et quasi-contractuelles

Gécamines ne se trouve en infraction d'aucune obligation quelconque,
contractuelle ou quasi-contractuelle, à l'égard de tiers relativement aux Biens, au
Site des Tailings de Kolwezi ou aux ouvrages d'art qui y sont situés et la
conclusion où l'exécution du présent Contrat ne constitue pas une telle infraction.

Droits et Titres Détenus par KMT

Au terme de la cession des Biens par Gécamines à KMT conformément au
Contrat de Vente des Biens et de l'octroi de la Concession Minière à KMT
conformérhent à la Convention Minière, KMŸ aura la libre jouissance des Biens,
du Site des Tailings de Kolwezi et des ouvrages d'art qui y sont situés et détiendra
toutes les concessions, certificats, enregistrements, permis, autorisations et titres
requis par l'Etat ou par toute autorité gouvernementale ou administrative en
République Démocratique du Congo, pour détenir les Biens et pour exécuter les
Opérations et tous les droits et titres sur les Biens, le Site des Tailings de Kolwezi
et les ouvrages d'art qui y sont situés seront valables, exempts de passif fiscal
exigible à la Date d'Entrée en Vigueur et ne seront grevés d'aucune disposition,
condition ou limitation anormale.

; 7 io 4
A01279059 nt
#

0]

Environnement.

Gécamines n'a pas connaissance de faits ou de circonstances relatifs à

k)

l'environnement concernant les Biens, le Site des Tailings de Kolwezi où les
ouvrages d'art qui y sont situés qui puissent aboutir dans le futur à de

quelconques obligations où responsabilités en matière d'environnement, à
l'exception des faits suivants :

- fuites à la base du barrage du lac de Kasobantu,
- érosion sur la face amont du barrage.
Toutefois en cas d'action contre KMT, Gécamines interviendra en garantie de

façon à n'entraîner aucun conséquence dommageable et/ou financière dans le
chef de KMT.

Informations Importantes

Gécamines a mis à la disposition de KMT et de CMD toutes les informations
importantes en sa possession ou sous son contrôle relatives aux Biens, au Site
des Tailings de Kolwezi et aux ouvrages d'art qui y sont situés.

Lois et Jugements

La signature, la remise et l'exécution du présent Contrat par Gécamines ne violent
pas et ne constitueront pas une violation d'une quelconque règle légale, ni d'une
quelconque décision judiciaire ou assimilée.

Infrastructure

Gécamines fera tout ce qui est en son pouvoir pour aider KMT à avoir accès à
toutes leS infrastructures existantes (eau électricité, chemin de fer, routes,
aéroport, etc.), aux conditions les plus favorables possibles, lesquelles devront
être négociées avec les prestataires de ces services. Cette obligation de
Gécamines est Une obligation de moyens et non de résultat.

L'exactitude de chaque stipulation, déclaration et garantie, ainsi que l'engagement
de les respecter, constitue pour chacune des Parties une condition déterminante
de la signature du présent Contrat. |! ne peut être renoncé, en tout où en partie, à
une de ces stipulations, déclarations et garanties que par la Partie en faveur de
laquelle la stipulation, la déclaration ou la garantie est.faite et toutes les
stipulations, déclarations et garanties survivront à l'exécution, à la remise et à la
résiliation du présent Contrat, comme stipulé au présent article, pour autant que
KMT continue d'exister. Chaque Partie s'engage à indemniser et à tenir indemne

. -23- 4
A01279059
l'autre Partie de toute obligation résultant de toute violation d'une stipulation,
déclaration où garantie quelconque contenue dans le présent Contrat.

Article 11 - Engagements de Gécamines

Par le présent Contrat, Gécamines s'engage sur les points suivants :

À compter de la date de signature du présent Contrat, elle conservera les Tailings
dans leur état et condition à cette date, ne les traitera pas, ne les enlèvera pas et
ne touchera pas aux Tailings (à l'exception de la quantité de rejets entreposés sur
le remblai 611) et ne laissera pas un tiers agir de la sorte.

Elle permettra à CMD d'accéder librement à ses données historiques,

échantillons, analyses, rapports, études et toute autre information relative aux
Tailings.

Suivant disponibilités, aux conditions à convenir, et avec l'accord de Gécamines
qui ne pourra être refusé sans juste motif, KMT aura le droit d'installer les
conduites, pompes, installations d'entreposage, traitement et autres installations
pour la récupération des eaux d'assèchement des exploitations de Gécamines
non requises par Gécamines pour ses opérations afin d'assurer l'alimentation en
eau des Installations de KMT. Cet accord ne constitue pas un engagement de la
Gecamines, et dans le cas où Gécamines ne pourrait fournir les eaux
d'assèchement nécessaires à KMT, KMT devra garantir son propre
approvisionnement en eaux et aura le droit de foncer ses propres puits.

Elle assistera CMD et KMT dans ses relations avec le : Gouvernement, les
instances gouvernementales, les autorités locales, les entreprises congolaises,.et
les communautés locales. Elle mettra également dans la mesure des
disponibilités à la disposition de CMD et KMT, à un prix raisonnable, ses divers
services et installations minières, de laboratoire, d'archivage et administratifs et
son expertise générale dans l'industrie minière.

Pendant une période de trois ans commençant à la Date d'Entrée en Vigueur,
Gécamines se chargera, pour le compte de KMT et/ou CMD et aux frais de ces
derniers, d'obtenir en temps utile tous les visas, titres de séjour et de travail et
autres documents requis pour les personnes travaillant au Projet pour KMT et/ou
CMD, ses actionnaires et ses sous-traitants. A l'expiration de cette période,
Gécamines déploiera ses meilleurs efforts pour prêter, si nécessaire, son

A01279059

: A

>
assistance à KMT pour l'obtention de ces visas, titres de séjour et de travail et
autres documents.

Article 12 - Mise en œuvre des Dispositions concernant les Actionnaires

Chaque Actionnaire votera, ou fera en sorte que ses Actions votent, de façon à
donner plein et entier effet aux dispositions du présent Contrat et, sans limitation à
ce qui précède, s'engage à participer à la création de KMT conformément aux
dispositions du présent Contrat et des Statuts.

En cas de contradiction entre des dispositions du présent Contrat et les Statuts de
KMT, les dispositions du présent Contrat s'appliqueront dans toute la mesure
permise par la loi. Chaque Actionnaire s'engage à voter, ou à faire en sorte que

ses Actions votent pour modifier les Statuts de KMT de manière à éliminer toute
contradiction avec les dispositions du présent Contrat.

Dès la constitution de KMT, l'assemblée générale des Actionnaires ratifiera
expressément le présent Contrat, ainsi que tous les actes qui auront été posés au
nom et pour compte de KMT en formation en vertu du présent Contrat.

Tout certificat d'action qui sera émis par KMT pour les Actions portera à son recto’
la mention suivante :
"Le droit des actionnaires de KMT de vendre, de grever, d'aliéner ou de réaliser

leurs actions est limité par les conditions du Contrat d'Association conclu entre les
Actionnaires de KMT."

Toute Personne qui deviendra Actionnaire de KMT sera liée par les dispositions
du présent Contrat et devra marquer son accord sur les termes de celui-ci en
signant le présent Contrat ou en remettant aux Parties un document écrit dans
lequel elle déclare sa volonté d'être liée par les condilions du présent Contrat et
indique une adresse où les notifications prévues au présent Contrat pourront lui
être faites. Chaque Partie stipule et accepte qu'après qu'un tiers ait ainsi marqué
son accord sur les conditions du présent Contrat, chacune d'elles sera liée à
l'égard de chacun de ces tiers et que, de la même façon, chacun de ces tiers sera
lié à l'égard de chacune des Parties.

Les dispositions du présent Contrat relatives aux Actions s'appliqueront mutatis® {\
mutandis à tous les titres ou actions dans lesquels les actions pourraient être
converties, modifiées, reclassifiées, redivisées, redésignées,  rachetées,
subdivisées ou consolidées, et également à tous les titres et actions quelconques

Er Te 4 Ê \
01279059 Se
# #

que les Actionnaires recevraient de KMT à titre de dividende ou de distribution
payable en actions ou en titres, ainsi qu'à tous titres ou actions de KMT ou de
toute société qui succéderait à celle-ci ou la continuerait, qui pourraient être reçus
par les Actionnaires suite à une réorganisation, à une fusion ou à une
consolidation, qu'elle soit ou non imposée par la loi,

Article 13 - Gestion et Contrôle de KMT

Les Actionnaires conviennent que la gestion et le contrôle de KMT seront régis
par les termes et conditions du présent Contrat, ainsi que par les Statuts de KMT.

Conseil d'Administration
Composition

Le Conseil d'Administration sera composé de douze membres, dont quatre seront
présentés par Gécamines et huit par CMD, Chaque Actionnaire votera, ou fera
en sorte que ses Actions votent, de telle façon que les candidats présentés
conformément au présent article 13.2. soient élus et qu'en cas de vacance d'un
poste d'Administrateur, le remplaçant élu soit un candidat présenté par
l'Actionnaire dont le représentant occupait le poste devenu vacant. Chaque
Actionnaire peut, en tout temps, demander la révocation d'un Administrateur qu'il
a présenté. En cas de vacance d'un poste d'Administrateur, par suite de
démission, de révocation ou autrement, l'Actionnaire qui avait présenté
l'Administrateur dont le mandat est devenu vacant présentera un candidat à ce
mandat.

Quorum ” *

Le quorum sera atteint si la moitié au moins des Administrateurs sont présents où
représentés et à condition que chaque catégorie d'actions soit représentée par au
moins la moitié de ses Administrateurs. Si le quorum n'est pas atteint à
l'ouverture de la réunion, les Administrateurs présents ne pourront prendre
aucune décision.

Vote

Chaque administrateur dispose d'une voix et le Conseil d'Administration prendra Q| al

ses décisions conformément aux dispositions des statuts.

—#Sf

A01279059

d)

g)

Election du Président

Gecamines désignera son candidat comme président de KMT ("le Président") qui
sera Administrateur. CMD s'engage à ce que les Administrateurs qui la
représentent au Conseil d'Administration votent pour le candidat à la présidence

de KMT présenté par Gécamines. Le Président n'interviendra pas dans la gestion
journalière de KMT.

Election du Vice-président

CMD désignera son candidat comme vice-président de KMT ('Vice-Président")
qui sera Administrateur. Gécamines s'engage à ce que les Administrateurs qui la
représentent au Conseil d'Administration votent pour le candidat à la vice-
présidence de KMT présenté par CMD. Le Vice-Président n'interviendra pas dans
la gestion journalière de KMT.

Convocations et Résolutions Ecrites

Le Conseil d'Administration se réunit sur convocation du Président ou en cas
d'empêchement ou de carence de celui-ci, par le Vice-Président. II peut
également être convoqué à la demande de l'Administrateur-Délégué, où d'au
moins quatre Administrateurs. La convocation devra se faire au moins une
semaine à l'avance, excepté en cas d'urgence. Tout Administrateur pourra
demander de pouvoir participer à la réunion par le moyen de la conférence
téléphonique ou de s'y faire représenter par un mandataire. Si tous les
Administrateurs y consentent, une résolution peut être prise par écrit pour toutes
les matières relevant de la compétence du Conseil d'Administration, pour autant
que tous les Administrateurs approuvent et signent ladite résolution écrite.
, ñ

Indemnisation

Sous réserve des dispositions légales applicables, KMT indemnisera tout
Administrateur ou fondé de pouvoirs, ou tout ancien Administrateur où fondé de
pouvoirs, ainsi que ses héritiers et représentants légaux, de toute obligation ou
dépenses lui incombant raisonnablement en raison de toute action où procédure
civile, pénale ou administrative dans laquelle il se trouverait impliqué parce qu'il
est ou a été Administrateur ou fondé de pouvoirs où qu'il a engagé la
responsabilité de KMT si :

e_il a agi honnêtement et de bonne foi dans le meilleur intérêt de KMT : et

f

5 ar: f & F
A01279059 à

À

+ en cas d'action ou de procédure pénale ou administrative sanctionnée

par une amende, il avait des motifs raisonnables de considérer que sa
conduite était conforme à la loi.

Outre ce qui est convenu aux Statuts de KMT, les Actionnaires conviennent que la
gestion et le contrôle de KMT seront également régis par les dispositions
pertinentes du présent Contrat

Toutes transactions entre KMT et un Actionnaire où une Société Afiliée d'un
Actionnaire devront être préalablement autorisées par le Conseil d'Administration.

Article 14 - L'Administrateur-Délégué

Le Conseil d'Administration nommera en qualité d'Administrateur-Délégué le
candidat à cette fonction présenté par CMD.

Le. Conseil d'Administration déterminera la rémunération de l'Adminisirateur-

Délégué en tenant compte des rémunérations normalement payées dans le
Secteur minier international pour des fonctions équivalentes.

Conformément aux termes et conditions du présent Contrat et sous le contrôle et
la direction du Conseil d'Administration, l'Administrateur-Délégué gérera, dirigera
et contrôlera les Opérations conformément aux Programmes et Budgets adoptés
par le Conseil d'Administration.

En tout temps raisonnable, l'Administrateur-Délégué tiendra le Conseil
d'Administration informé de toutes les Opérations et remettra à cet effet par écrit

au Conseil d'Administration : *

des rapports d'avancement trimestriels comprenant le détail des Dépenses et la
comparaison de ces Dépenses avec le Budget adopté;

des sommaires périodiques des informations collectées:

des copies des rapports concernant les Opérations;

un rapport final détaillé, dans les 60 jours suivant l'achèvement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses

réelles et les dépenses budgétisées, et une comparaison entre les objectifs et les
résultats atteints du Programme:

È -28-
A01279059 ê

#

À
e) tous autres rapports qui pourraient être raisonnablement requis par le Conseil

d'Administration.

En tout temps raisonnable, l'Administrateur-Délégué facilitera au Conseil
d'Administration et à chaque Actionnaire d'avoir accès à, l'inspection et la copie, à
leurs frais, de tous plans, rapports de forage, tests de carottes, rapports,
examens, essais, analyses, rapports de production, registres d'opérations,

techniques, comptables et financiers et autres informations collectées au cours
des Opérations.

Article 15 - Contrats de Services Spécifiques

Pendant toute la durée de la phase des Etudes de Faisabilité et des phases de
développement et de construction, les Parties conviennent que des contrats de
services spécifiques pourront être conclus entre KMT et d'autres sociétés pour la
prestation de services spécifiques en faveur de KMT. À compétences et coûts
égaux, la préférence sera accordée à des sociétés affiliées aux Parties. Le choix
de ces sociétés appartient à la discrétion du conseil d'administration de KMT.

En ce qui concerne la phase d'exploitation, CMD, en tant que responsable et
financier du projet, recevra des honoraires de gestion au taux de 5% des coûts
d'exploitation jusqu'au moment où tous les prêts, c'est-à-dire les prêts
d'actionnaires et les prêts de tiers prêteurs, ÿ compris tous intérêts et charges
financières, auront été entièrement remboursés par KMT. Dès que lesdits prêts
intérêts et charges financières auront été entièrement remboursés, les
actionnaires de KMT examineront en bonne foi l'opportunité et la nécessité du

maintien du non du principe des honoraires de gestion, ainsi que les conditions’et
modalités relatives auxdits honoraires.

Article 16 - Programmes et Budgets

Sauf stipulation contraire du présent Contrat, les Opérations seront conduites et
les Dépenses seront encourues en se conformant exclusivement aux
Programmes et Budgets approuvés.

«
Les Programmes et Budgets proposés seront préparés par l'Administrateur- n
Délégué, après consultation des Actionnaires, pour une période d'une année. Ces

- | 7 A

A01279059
Programme

l'Administrateur-Délégué et soumis à l'approbation du Conseil d'Administration.

et Budget adoptés seront revus,

suivant nécessité par

Pendant la durée de tout Programme et Budget annuels et au moins 3 mois avant
son expiration, l'Administrateur-Délégué préparera un projet de Programme et

Budget pour l'année suivante, et le soumettra au Conseil d'Administration.

Les Programmes et Budgets à moyen et long termes seront aussi préparés et
présentés par l'Administrateur-Délégué à l'Assemblée Générale.

3. Dans les 15 jours où un projet de Programme et Budget lui sera soumis, le
Conseil d'Administration approuvera ou modifiera ce projet de Programme et

5.

Budget.

Dans les 15 jours de l'approbation par le Conseil d'Administration des
Programmes et Budgets, avec ou sans modification, le Conseil d'Administration
notifiera sa décision par écrit à chaque Actionnaire, avec une copie des
Programmes et Budgets approuvés.

L'Administrateur-Délégué  sollicitera l'approbation

d'Administration pour tout écart significatif par rapport à un Programme où à un
Budget adopté.

préalable

du

Conseil

Article 17 - Distribution des Bénéfices et Contrôle

À compter de la date de remboursement complet par KMT de tous les emprunts
pour le financement du Projet, et à la fin de chaque Exercice Social de KMT, les
bénéfices de KMT seront distribués aux Acionnaires proportionnellement à leur
participation respective dans le capital de KMT, de la façon déterminée par le
Conseil d'Administration, étant entendu que KMT conservera un fonds de
roulement suffisant et pourra constituer un fonds d'amortissement pour une
expansion future et des Dépenses en Capital pour la protection et la réhabilitation
de l'environnement ainsi que pour imprévus.
Sous réserve de ses obligations de remboursement des emprunts contractés par
KMT, 20% des bénéfices de chaque exercice social seront distribués aux

Actionnaires.

2. L'Assemblée Générale des Actionnaires peut décider, à l'unanimité, de distribuer
tout ou partie des dividendes en nature, sous forme de Produits, selon les
modalités qu'elle décidera également à l'unanimité.

A01279059

- 30 -

Ÿ
3.

a)

a)

Le Conseil d'Administration sélectionnera un cabinet indépendant de réviseurs de
réputation internationale pour contrôler les comptes de KMT. -

Article 18 - Cessions des Actions

Sous réserve des dispositions de l'article 4 ci-dessus et sans préjudice de l'article
55 (b) de la Convention minière, la Cession des Actions sera régie par les Statuts
de KMT et par le présent article.

Un Actionnaire peut céder ses Actions à une Société Affiliée dudit Actionnaire
sans le consentement des autres Actionnaires, si l'Actionnaire et la Société
Affiliée souscrivent à l'égard des autres Actionnaires les engagement suivants :

la Société Affiliée demeurera une Société Affiliée aussi longtemps qu'elle
détiendra les Actions;

si la Société Affiliée cesse d'être une Société Affiliée, elle recédera les actions à
l'Actionnaire auquel elle était affiliée où à une autre Société Affiliée de cet
Actionnaire, qui prendra le même engagement à l'égard des autres Actionnaires:

la Société Affiliée sera par ailleurs liée par les dispositions du présent Contrat:

L'Actionnaire qui cède ses Actions à une Société Affliée en informera
préalablement les autres Actionnaires en justifiant la qualité de Société Affilée du
cessionnaire.

Droit de Préemption
. n
Offre d'un Tiers.

Un Actionnaire (‘le Cédant") peut céder tout ou partie de ses Actions à un tiers,
s'il a reçu une offre ferme écrite (“Offre du Tiers”) d'une Personne de bonne foi
agissant dans des Conditions Concurrentielles (l'Offrant"}, proposant d'acquérir
tout ou partie des Actions du Cédant (les Actions dont la cession est ainsi
projetée sont dénommées ci-après les “Actions du Cédant'), cette offre n'étant
subordonnée qu'à des conditions suspensives raisonnables, et si le Cédant a
reçu des assurances satisfaisantes que l'Offrant est financièrement capable
d'exécuter les termes de l'Offre du Tiers. L'Offrant doit également s'engager à
conclure une convention avec les Autres Actionnaires (les “Autres Actionnaires")
identique au présent Contrat (sous réserve des modifications au présent Contrat

k

A01279059
na
d)

que rendrait nécessaire le fait que le Cédant cesse d'être Actionnaire). L'Offre du
Tiers devra être irrévocable pour une période d'au moins 80 jours.

Offre du Cédant

Dans les 10 jours de la réception de l'Offre du Tiers, le Cédant adressera une
copie de celle-ci aux Autres Actionnaires, en même temps que sa propre offre de
vendre les Actions du Cédant aux Autres Actionnaires aux mêmes termes et
conditions (“l'Offre du Cédant"), proportionnellement à leur participation respective
dans KMT calculée sans tenir compte des Actions offertes.

Droit de Préemption.

Les Autres Actionnaires disposeront d'un droit de préemption sur toutes (mais
seulement toutes) les Actions du Cédant offertes et devront exercer ce droit dans
les 30 jours à compter de la date de l'Offre du Cédant, moyennant notification
écrite adressée au Cédant, étant entendu que les Autres Actionnaires pourront
librement céder entre eux leur droit de préemption.

Acceptation de l'Offre du Tiers

Si, dans le délai précité de 30 jours, les Autres Actionnaires n'ont pas accepté où
n'ont accepté que partiellement l'Offre du Cédant, cette offre sera présumée
refusée dans son ensemble et le Cédant pourra accepter l'Offre du Tiers et
conclure ainsi la cession avec l'Offrant.

Dans ce cas, les Actionnaires et KMT prendront toutes les mesures et
accompliront toutes les formalités nécessaires pour que l'Offrant soit enregistré
dans les livres de KMT en qualité d'Actionnatre de KMT et pour que soit signée et

délivrée une nouvelle convention d'actionnaires en remplacement du présent
Contrat.

Absence de Vente à l'Offrant

Si la cession entre le Cédant et l'Offrant n'est pas conclue dans les 40 jours
suivant le refus ou le refus présumé (en cas d'acceptation partielle) des Autres
Actionnaires de l'Offre contenue dans l'Offre du Cédant, le Cédant ne peut vendre
tout ou partie de ses Actions à un tiers que s'il satisfait à nouveau à l'ensemble du
prescrit du présent article 18, y compris le droit de préemption. Q

/

el
5 + 32- i
1279059
g)

Renonciation

Chaque Actionnaire peut, en tout temps, moyennant l'envoi d'une notification
écrite à KMT renoncer au droit de se voir offrir des Actions en vertu de cet article
18, sait de façon générale, soit pour une période de temps donnée

Conditions de la Vente

Sauf si d'autres conditions de vente sont convenues entre Actionnaires, les

termes et conditions de vente entre Actionnaires en vertu du présent article 18
seront les suivants :

+ Prix de Vente.

Le prix de vente sera payable intégralement par chèque certifié à la date
d'exécution de l'opération (ou, le cas échéant, par remise de certificats d'actions
établis au nom approprié, représentant les actions d'une société par actions) en
échange de la cession des Actions vendues, quittes et libres de toutes Charges.

+ Exécution

+ La vente sera exécutée à 10 heures du matin (heure locale), au siège social
de KMT, le 40ème jour suivant l'acceptation par les Autres Actionnaires de
l'offre contenue dans l'Offre du Cédant.

+ Démissions

+ Ala date de l'exécution, le Cédant provoguera, s'il a cédé l'ensemble de ses
Actions, la démission de ses représentants au Conseil d'Administration. {|
provoquera également la démission des gestionnaires qu'il a présentés. Le
Cessionnaire sera subrogé dans tous les droits et obligations du Cédant en ce
Compris, sans que celte énumération soit limitative, le droit de nommer, selon

le cas, le Président, le Vice-Président, les Administrateurs, l'Administrateur-
Délégué.

+ Paiement à la Banque

+ Sile Cédant refuse où s'abstient de conclure la vente pour quelque raison
que ce soit, les Autres Actionnaires auront le droit, moyennant paiement du
prix d'achat au crédit du Cédant auprès de toute banque agréée en
République Démocratique du Congo, de signer et d'émettre, au nom et pour

À
C

{

E 3%
A01279059

#
compte du Cédant, tel transfert, démission et autres documents pouvant être
nécessaires ou souhaitables pour parfaire la cession.

4. Rien dans le présent article 18 n'empêche ou n'affecte la libre cession des actions
de toute société détenant directement ou indirectement des actions dans CMD.

5. Gécamines et CMD s'engagent à ne pas céder des actions de KMT à un tiers,
avant la fin de la première année suivant l'achèvement des travaux de l'usine de
traitement métallurgique.

Article 19 - Arbitrage

4. En cas de différend, litige ou demande de dommages-intérêts découlant du
présent Contrat, s'y rapportant où concernant le non respect de celui-ci, chaque
Partie, à défaut d'une solution à l'amiable, aura le droit de soumettre le litige à la
Chambre de Commerce International de Paris pour un règlement définitif
conformément aux règles de ladite Chambre de Commerce Internationale en
utilisant le droit congolais.

Les débats seront en françai:. ec traduction simultanée en angjlais.
2. Gécamines s'engage à ne pas invoquer l'immunité de juridiction ou d'exécution, ni

à l'étranger ni en République Démocratique du Congo. Par conséquent, la
sentence arbitrale sera exécutoire.

Article 20 - Notifications

Toutes nofifications, requêtes, demandes ou autres communications à faire en
vertu du présent Contrat seront faites par écrit et seront présumées avoir été
valablement notifiées si elles ont été télégraphiées ou postées par courrier certifié
où recommandé avec port payé par l'expéditeur ou remises à personnes aux
adresses indiquées ci-après ou à toute autre adresse que la Partie à laquelle la
notification est destinée aura communiquée aux autres Parties par écrit.

Toutes les notifications seront faites :
+ par remise personnelle à la Partie; au

1. + par communication électronique, avec une confirmation envoyée par courrier
enregistré ou certifié avec accusé de réception; ou

—- T4- ñ 4
 issses

+ _ par courrier enregistré ou certifié avec accusé de réception.
+ Toutes notifications seront valables et seront présumées avoir été faites :

+ en cas de remise à personne, à la date à laquelle elle a été remise, si la
remise est opérée pendant les heures ouvrables normales et, sinon, le Jour
Ouvrable suivant le jour de la remise;

+ en cas de communication électronique, le Jour Ouvrable suivant la réception
de la communication électronique; et

+ en cas d'expédition par la poste, le Jour Ouvrable suivant le jour de la
réception effective, étant entendu qu'en cas de grève postale, toute notification
sera faite par remise à personne ou par communication électronique, comme
prévu au présent article.

Les adresses concernées sont les suivantes :

En ce qui concerne GECAMINES

La Générale des Carrières et des Mines
419, boulevard Kamanyola

B.P. 450, Lubumbashi, République Démocratique du Congo.

Avec copie à :
La Générale des Carrières et des Mines
Boulevard du Souverain 30-32
B-1170 Bruxelles - Belgique

"

A l'attention de l'Administrateur Directeur-Général

Fax n° : 00 32 2 676 80 41
Tél. n° : 00 32 2 676 81 05

En ce qui concerne CMD

avenue Tshinyama 7068, Quartier Golf,

Lubumbashi,

République Démocratique du Congo Q
A

4
TE ÿ
A01279059

Congo Mineral Developments Limited À

A l'attention du Chairman

Tél n° : (00) 243 88 98 666
Fax n° : (00) 322 706 5110

Article 21 - Force Majeure

777

En cas de Force Majeure (telle que définie ci-après), la Partie affectée ou
susceptible d'être affectée par cette Force Majeure (la “Partie Affectée”) en
informera sans délai l'autre Partie par écrit, en lui décrivant les circonstances de
Force Majeure. En cas de Force Majeure, les Parties se concerteront pour tenter
d'en limiter les conséquences.

Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une
période supplémentaire pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de rétablir la situation qui prévalait avant la survenance dudit
événement de Force Majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
Survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas où le présent contrat d'association serait Suspendu, soit entièrement soi
en partie, à cause de Force Majeure, la validité de tous titres et droits auxquels la
définition de Biens fait référence sera prorogée ou réputée être prorogée
automatiquement et/ou demeurera juridiquement valable pour une période
supplémentaire requise pour surmonter la situation de Force Majeure.

Au cas où la Force Majeure persisterait au-delà d'une période raisonnable, selon
l'avis discrétionnaire de chaque Partie au présent Contrat, ledit Contrat pourra

être résilié par chacune des Parties individuellement, à savoir la Gécamines et
CMD.

En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter
toutes ou une partie de ses obligations découlant du présent Contrat.

Les Parties Affectées agiront avec toute la diligence raisonnablement requise
pour éliminer le plus rapidement possible l'événement de Force Majeure, sans
toutefois que cela n'implique l'obligation de mettre fin à une grève où autre conflit
social d'une manière qui irait à l'encontre du bon sens de la Partie Affectée. #

N =%- x
A01279059 ;

Aux fins du présent Contrat, l'expression Force Majeure (‘Force Majeure”) signifie
tout événement soudain, imprévisible ou insurmontable, hors du contrôle de la
Partie Affectée, y compris, sans que cette énumération soit limitative : grève, lock-
out où autres conflits sociaux, actes d'un ennemi public, insurrection, émeute,
actes de violence publique, pillage, rébellion, révolte, révolution, guerre civile,
coup d'étal, faits du Prince ou tout événement à caractère politique affectant ou
susceptible d'affecter la bonne fin du Projet où son financement, incendie,
tempête, inondation, explosion, restrictions gouvernementales, défaut où retard
dans l'obtention de toutes autorisations et approbations requises d'autorités
publiques, y compris des organismes de protection de l'environnement, s'il
échappait à la volonté et au contrôle d'une Partie et s'il rendait impossible où pas
pratique l'exécution de la totalité ou d'une des obligations découlant du présent
Contrat et pourvu que cette partie ait prise toutes les précautions raisonnables,
les soins appropriés et les mesures alternatives afin d'éviter le retard ou la non-

exécution ou l'exécution partielle des obligations stipulées dans le présent
Contrat.

L'interprétation du terme de Force Majeure sera conforme aux principes et usages
du droit international et tout litige relatif à un incident ou aux conséquences de

Force Majeure sera réglé conformément à l'article 19 du présent contrat
d'association.

Article 22 - Confidentialité |

Toutes données et informations fournies aux Parties ou reçues par celles-ci
concernant le présent Contrat, les autres Parties etfou les Biens, seront traitées
comme confidentielles et ne seront pas divulguées sans l'accord préalable et écrit
de l'autre Partie (qui ne pourra refuser son accord sans motif raisonnable), à
aucun liers quelconque, à moins qu'une telle divulgation ne soit nécessaire pour
réaliser une vente à un tiers conformément aux clauses de préemption convenues
au présent Contrat, ne soit requise pour obtenir un financement où ne soit requise
par la loi où par toute autorité réglementaire quelconque compétente. Lorsqu'une
divulgation est requise par la loi où par une autorité réglementaire compétente,
une copie de l'information dont la divulgation est requise, en ce compris, sans
limitation, tout communiqué de presse, devra être fournie à l'autre Partie dans un
délai aussi raisonnable que possible avant cette divulgation. Si la divulgation est
nécessaire pour rendre effective une cession à un tiers ou pour obtenir un
financement du Projet, le tiers ou le financier sera tenu de signer un engagement
de confidentialité. Une Partie ne sera pas responsable, à l'égard de l'autre Partie,

ÉT
: -37- s
A01279059 ee,

de toute interprétation, opinion, conclusion ou autre information que cette Partie
aura insérée dans tout rapport où autre document fournie à la Partie qui reçoit
l'information, que ce soit par négligence ou autrement.

Article 23 - Dispositions Diverses I ]

Absence d’ association en participation

Sauf stipulation explicite contraire, rien dans le présent Contrat ne pourra être
interprété comme créant entre les Actionnaires une association en participation
quelconque, comme instituant un Actionnaire organe où représentant légal de
‘autre, où comme créant entre les Actionnaires une quelconque relation à
caractère fiduciaire.

Aucun Actionnaire n'aura le pouvoir de contracter une obligation ou d'engager la
responsabilité de l'autre Actionnaire. |

Les droits, devoirs, obligations et responsabilités des Actionnaires seront séparés
et non conjoints ou solidaires.

Amendements

Le présent Contrat ne peut être amendé ou modifié que par un écrit, signé par

toutes les Parties ou par leurs successeurs et cessionnaires respectifs dûment
autorisés.

Annexes

Les annexes suivantes, jointes au présent Contrat en font partie intégrante :

. ñ
Annexe A: Tableau des coordonnées.
Annexe B : Carte du Site.

Annexe C : Contrat de Vente des Biens

Annexe D : Acte Constitutif

En cas de contradiction entre les dispositions des Statuts et les termes et
conditions du Contrat, les termes et conditions du Contrat prévaudront.

Cession ;
Sous réserve des dispositions de l'article 18, le présent Contrat ne peut être cédé

par une Partie sans le consentement de l'autre Partie, lequel ne pourra pas être
refusé sans juste motif.

A01279059
10.

14.

Droit applicable

Le droit congolais sera applicable.

Engagements complémentaires

Chaque Partie s'engage, à tout moment sur demande de l'autre Partie, de faire,
de signer, de reconnaître et de remettre tous actes, documents et engagements
complémentaires qui s'avéreraient raisonnablement nécessaires pour la bonne
exécution de toutes les dispositions du présent Contrat.

Portée

Le présent Contrat engage les Parties ainsi que leurs successeurs et
cessionnaires autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat,
que ce soit de façon explicite ou implicite, n'est destiné à conférer à un tiers
quelconque, un quelconque droit ou recours en vertu du présent Contrat.

Accord intégral

Le présent Contrat contient l'accord intégral des Parties concernant son objet, et il
remplace tout accord antérieur entre Parties sur cet objet.

Environnement

Les activités de KMT s'exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique minière.

Institut Congolais du Cobalt ñ

En cas de création, à l'initiative de Gécamines, d'un Institut Congolais du Cobalt
ayant pour objet l'étude et la promotion du marché international du cobalt, KMT
aura le droit de devenir un de ses membres fondateurs.

Langue

Le présent Contrat est signé en version française et sera traduit en version
anglaise.

En cas de divergence entre les deux versions, la version française prévaudra.

A01279059

— ÿ<#
12. Livres de Comptes et Etats Financiers

Les livres de comptes et les états financiers de KMT seront tenus et établis selon
le Plan Comptable Général Congolais en tenant compte et en respectant les

règles et procédures généralement admises dans l'industrie minière
internationale.

Les livres de compte de KMT seront tenus et les états financiers de KMT seront
établis en dollars US. Ils seront convertis en monnaie locale à la clôture des
écritures aux fins de publications, d'enregistrement où d'établissement de

déclaration en République Démocratique du Congo en utilisant les règles de
conversion internationales.

13. Renonciation

Le fait qu'une Partie au présent Contrat s'abstient d'exiger, à une ou plusieurs
reprises, le respect strict d'une stipulation quelconque du présent Contrat, ne
pourra pas être interprété comme une renonciation à cette stipulation.

14. Date d'Entrée en Vigueur

Le présent Contrat prendra effet à la Date d'Entrée en Vigueur de la Convention
Minière.

1
T40- Ÿ \.
01279059 A
EN FOI DE QUOI,
les Parties au présent Contrat ont signé le présent Contrat à

Essen en quatre exemplaires originaux, chacune des Parties
reconnaissant avoir reçu deux exemplaires.

LA GENERALE DES CARRIERES ET DES MINES

Le Président du Conseil d'Administration L'Administrateur Directeur-Général

CONGO MINERAL DEVELOPMENTS LIMITED

ANNEXE A : Tableau des coordonnées

A01279059

= 42-

F4
ANNEXE B : Carte du site

A01279059

= 43-
IE CET

rrawme to [si

PO 2 AM 19 SEX DANS 2

ANNEXE C : Contrat de vente des biens

CONTRAT DE VENTE
- ENTRE -

LA GENERALE DES CARRIERES ET DES MINES, entreprise publique de droit
congolais, ayant son siège social au 419, boulevard Kamanyola, B.P. 450, à
Lubumbashi, République Démocratique du Congo; représentée par ses
signataires dûment habilités

ci-après dénommée le « Vendeur » où « Gécamines » D'UNE PART

ET

KINGAMYAMBO MUSONOI TAILINGS, Société Congolaise par actions à
responsabilité limitée, ayant son siège social au 13, avenue M'pala, Quartier Golf,
à Lubumbashi, Province du Katanga, République Démocratique du Congo,
représentée par ses signataires dûment habilités

ci-après dénommée l’« Acquéreur » où « KMT » D'AUTRE PART

” ñ

Ci-après dénommées collectivement les « Parties » ou individuellement une
« Partie ».

| _ | 4
447
A01279059 € y
PREAMBULE

Gécamines est seul et exclusif titulaire de l'ensemble des droits afférents aux
Biens qui désignent les rejets du Concentrateur de Kolwezi contenant
principalement du cuivre et du cobalt ainsi que de toutes autres substances
minérales exploitables et situés sur les sites de Kingamyambo, de la Vallée de la
Musonoi et de Kasobantu à Kolwezi dans la Province du Katanga, en République
Démocratique du Congo.

Gécamines a souhaité s'associer à un partenaire pour procéder en commun à
l'exploitation des Tailings. CONGO MINERAL DEVELOPMENTS LIMITED
(« CMD ») a été sélectionnée comme partenaire de Gécamines pour réaliser en
commun le Projet.

L'Etat a conclu avec Gécamines et CMD une Convention portant sur un Projet
d'industrie Minière dont l'objet est la fixation des conditions juridiques,
économiques, financières, fiscales et sociales pour la réalisation du Projet.

En application de cette Convention, Gécamines et CMD ont conclu un Contrat
d'Association dont l'objet est notamment de définir, dans le respect des conditions
de la Convention Minière, le cadre de création de KMT ainsi que les termes et
conditions du transfert des Biens à KMT. L'objet du présent Contrat est de
pourvoir au transfert des Biens par Gécamines à KMT.

EN CONSEQUENCE, IL EST CONVENU CE QUI SUIT :

Article 1 - Définitions ]

> ñ

1. Dans le présent Contrat, sauf s'ils y sont définis autrement, les termes portant une
majuscule auront la signification qui leur est donnée dans la Convention Minière.
En outre, les termes suivants portant une majuscule auront la signification ci-
après :

+ Biens : les Biens que Gécamines cède à KMT en vertu du présent Contrat et
comprenant :

les “Tailings" de Kingamyambo tels que délimités sur la carte ci-annexée, à
l'exclusion du remblai de minerai (R 611) contigu aux rejets;

2) les "Tailings” de la vallée de la Musonoi tels que délimités sur la carte ci-annexée:

: F4

A01279059
Transfert de propriété des Nouveaux Rejets

Les Parties conviennent que les Nouveaux Rejets produits par le concentrateur
de Kolwezi deviendront la propriété de KMT au fur et à mesure de leur dépôt sur
le Site des Tailings de Kolwezi. Ce transfert de propriété prendra effet sans qu'il
soit nécessaire de compter, peser ou mesurer les Nouveaux Rejets, lesquels

seront considérés comme individualisés de par leur dépôt sur le Site des Tailings
de Kolwezi.

Vente du concentrateur de Kolwezi à un tiers

En cas de vente du concentrateur de Kolwezi par Gécamines à un tiers,
Gécamines s'engage à demander au tiers acquéreur de mettre en oeuvre toutes
mesures appropriées afin d'empêcher le dépôt des nouveaux rejets produits par
le concentrateur sur la zone des Tailings de Kolwezi, saufaccord, entre le tiers
acquéreur et KMT, sur la cession des nouveaux rejets produits par le
concentrateur de Kolwezi.

Caractère définitif du transfert

De convention expresse, le transfert de propriété des Biens aura un caractère

définitif à compter de sa réalisation dans les conditions prévues au paragraphes 1
et 2 ci-dessus.

Article 4 - Prix

En contrepartie de la cession des Biens par Gécamines, KMT paiera les montants
stipulés à l'article 7 du Contrat d'Association.

, - Article 5 - Modalités*de paiement

Les Parties conviennent expressément que les paiements prévus à l'article 4 ci-
dessus seront effectués selon les modalités et conformément aux termes de
l'article 7 du Contrat d'Association.

Article 6 - Délivrance

| 251! che { s
L'obligation de délivrance à la charge du Vendeur sera réputée exéeutée lors de
la signature des présentes.

mesure de leur dépôt sur le Site des Tailings de Kolwezi.

\]
: =. A
A01279059 . J
NS

En ce qui concerne les Nouveaux Rejets, la délivrance s'opèrera au fur A

Article 7 - Stipulations, Déclarations, et Garanties |

Les Parties conviennent expressément que les déclarations, stipulations et
garanties faites en vertu de l'Article 10 du Contrat d'Association sont, dans le
cadre du présent Contrat, réalisées au profit de KMT, et seront renouvelées par
Gécamines à chaque date où le transfert de propriété des Nouveaux Rejets de
Gécamines à KMT prendra effet.

Article 8 - Dispositions diverses

Les Parties conviennent expressément que les dispositions du Contrat
d'Association relatifs à la procédure d'arbitrage (Article 19), à la force majeure
{Article 21), à la confidentialité (Article 22), au droit applicable (Article 23.5) et à la
langue (Article 23.11) sont applicables au présent Contrat.

Article 9- Notifications

De convention expresse, les dispositions de l'article 20 du Contrat d'Association
relatives aux notifications sont valables au titre du présent Contrat, sous réserve
du remplacement de l'adresse de CMD par celle de KMT qui est la suivante : [e]

Article 10 - Entrée en vigueur

Le présent Contrat prendra effet à la date des présentes.
EN FOI DE QUOI, les Parties ont signé la pPésente Convention le [+] 2001 en [+]
exemplaires originaux, chacune des Parties reconnaissant en avoir reçu deux

exemplaires.

LA GENERALE DES CARRIERES ET DES MINES

Le Président du Conseil L'Administrateur Directeur-Général
d'Administration

KINGAMYAMBO MUSONOI TAILINGS SARL

= = 48-
A01279059

4
—#

ANNEXE D : Acte Constitutif

KINGAMYAMBO MUSONOI TAILINGS

en abrégé KMT
Société Congolaise par actions à responsabilité limitée

ACTE CONSTITUTIF

ENTRE LES SOUSSIGNES :

LA GENERALE DES CARRIERES ET DES MINES

entreprise publique de droit Congolais ayant son siège social au 419, boulevard
Kamanyola, B.P. 450, Lubumbashi, République Démocratique du Congo

représentée par M. George Arthur FORREST, Président du Conseil
d'Administration

et par M. KITANGU MAZEMBE, Administrateur Directeur-Général

ci-après dénommée “Gécamines"

CONGO MINERAL DEVELOPMENTS LIMITED, société de droit des Îles Vierges
Britanniques, immatriculée sous le numéro 271751, ayant son siège social au 49
Main Street, Road Town, Tortola, British Virgin Islands

= ñ
représentée par M. D.G.K. Fish, Administrateur et
par M. F, Colette, Administrateur Directeur exécutif au Congo

ci-après dénommée, "CMD"

M. R.V. Danchin, Président du New Mining Business Division de Anglo American
Corporation of South Africa Limited, 20 Wrenroad Avenue Birdheaven, 2196,
Johannesburg, Afrique du Sud;

M. D.GK. Fish, Administrateur du New Mining Business Division de Anglo
American Corporation of South Africa Limited, 44 Hume Road, Dunkeld, 2196,
Johannesburg, Afrique du Sud; dt

A01279059 % T f

M. B. Beamish, Executive Vice President de Anglo Base Metals, 861 Cottonwood
Street, Dainfern, Gauteng, Afrique du Sud:

M. T.P. Read, Président de America Mineral Fields Incorporated, 18 Marlborough
Road, London W5 5NY, Royaume Uni;

M. F. Colette, Président et Chief Executive Officer de America Mineral Fields

International Limited, 7 rue Notre Dame de Lorette, M-C 98000, Principauté de
Monaco;

M. T. Button, Chief Financial Officer de America Mineral Fields International

Limited, 9 Askew Road, Moor Park, Northwood , Middlesex HAG 2JE, Royaume
Uni.

IL EST CONSTITUE UNE SOCIETE PAR ACTIONS A RESPONSABILITE
LIMITÉE COMME SUIT :

TITRE 1 - FORME - DENOMINATION - SIEGE - OBJET - DUREE

Article 1 : Forme - Dénomination

La présente Société est constituée sous forme de société par actions à
responsabilité limitée, dénommée “KINGAMYAMBO MUSONOI TAILINGS”, en
abrégé KMT SARL, conformément aux droit de sociétés en vigueur en
République Démocratique du Congo.

Article 2 : Siège social

Le siège Social de la société est établi ä*Lubumbashi, avenue M'Pala n°13,
Quartier Golf, Province du Katanga, République Démocratique du Congo.

Le siège peut être transféré en tout autre lieu de la République Démocratique du
Congo sur simple décision du Conseil d'Administration, sous réserve
d'approbation lors de l'Assemblée Générale des actionnaires, laquelle devra être
déposée au greffe du Tribunal de Grande Instance du ressort du siège social de
la société.

De même, le Conseil d'Administration peut, sur simple décision, et partout où il le
juge utile, créer des sièges administratifs, sièges d'exploitation, agences, bureaux
de liaison et succursales en République Démocratique du Congo ou à l'étranger.
La création de filiales relève de l'Assemblée Générale des Actionnaires.

A01279059 . p:

Article 3 : Objet social

La société a pour objet la prospection, la recherche, l'exploitation ou traitement et
aux opérations connexes concernant le secteur minier en général et plus
particulièrement l'étude et le traitement des anciens Haldes et Terrils existant et
ceux qui proviendront des activités futures pour autant que ces derniers soient la
propriété de la Gécamines, produits par le concentrateur de Kolwezi, stockés à
Kingamyambo, dans la vallée de la Musonoi et à Kasobantu à Kolwezi, dans la
province du Katanga, en République Démocratique du Congo, ainsi que la
production et la commercialisation des substances minérales valorisables
contenues.

Elle peut faire toutes opérations commerciales, industrielles, minières, financières,
civiles, mobilières où immobilières, se rapportant directement ou indirectement à

son objet social ou à tout objet similaire où connexe de nature à favoriser son
développement.

La société pourra pourvoir, en qualité d'administrateur, de liquidateur ou
autrement, à la gestion, la supervision et au contrôle de toutes sociétés affiliées.

La société peut prendre des intérêts par voie d'apports, en espèces ou en nature,
de fusion, de souscription, de participation, d'intervention financière ou autrement,
dans toute autre société ou entreprise, existantes ou à créer, en République
Démocratique du Congo ou à l'étranger, ayant un objet identique, similaire ou
connexe au sien ou de nature à favoriser le développement de son objet social.

Elle pourra également consentir tous PrÉtEe ou garantir tous prêts consentis par
des tiers ‘des sociétés affiliées.

Article 4 : Durée

La société, est constituée pour une durée de 30 ans à dater de l'autorisation de
sa création par le Gouvernement de la République Démocratique du Congo.

A01279059 /
TITRE Il - CAPITAL - ACTIONS - OBLIGATIONS

Article 5 : Capital

Le capital de la société est fixé initialement à l'équivalent en monnaie locale de
cinquante mille dollars américains, réparti à raison de 40% pour Gécamines et
60% pour CMD. ù

Ce capital est représenté par :

- 20.000 actions A, numérotées de 1 à 20.000, et par
- 80.000 actions B, numérotées de 20.001 à 50.000

de un dollar US chacune, représentant chacune 1/ 50.000ème du capital social,
entièrement souscrites et libérées en espèces par les actionnaires suivants :

1. Gécamines 20.000 actions A
2. CMD 29.994 actions B
3. M. R.V. Danchin {action B
4. M. D.GK. Fish À actions B
5. M. B. Beamish {action B
5. M. T.P. Read {action B
6. M.F. Colette taction B
7.M.T. Button {action B

Sauf ce qui est convenu ci-après concernant la désignation des membres du
Conseil d'Administration, il n'existe aucune différence dans les droits et privilèges

accordés aux actions A et aux actions B.
é n

Les actions cédées à un tiers société affiliée, comme défini à l'article 9 ci-après,
restent de la même série (A ou B).

La responsabilité des actionnaires est limitée au montant de leur souscription,
représentée par les actions mentionnées ci-dessus.

Article 6 : Appel de fonds
L'engagement de libération d'une action est inconditionnel et.indivisible.

Toutes actions seront entièrement libérées dès la souscription.

| : A

A01279059 -

Article 7 : Indivisibilité des actions

Les actions sont indivisibles et la société ne reconnaît qu'un (1) propriétaire par
action.

Article 8 : Nature des actions

Toutes les actions sont nominatives et ne pourront jamais être représentées par
des titres négociables.

La preuve de propriété des actions s'établit par une inscription dans le registre
des actionnaires qui est tenu au siège social de la société.

Des certificats d'inscription dans le registre des actionnaires seront délivrés aux

actionnaires. Ces certificats ne constituent pas un titre de propriété et ne peuvent
être cédés.

Article 9 : Cession des actions

A. Mode

Toute cession d'actions n'est valable qu'après que la constitution de la société
aura été autorisée et ceci conformément à l'article 23.14 du contrat d'association
conclu entre Gécamines et CMD.

Les actions ne peuvent être cédées valablement à des tiers qu'avec l'agrément
préalable des actionnaires conformément aux dispositions des articles 24 et 30
des présents statuts. La demande d'agrément doit être adressée par le cédant
par écrit au Conseil d'Administration.
: ñ ï

Toute cession d'actions s'opère par une déclaration de transfert, inscrite dans le
registre des actionnaires, datée et signée par le cédant et le cessionnaire ou par
le fondé de pouvoirs, où de toute autre manière autorisée par la loi.

Sauf ce qui est convenu ci-après aux points 9B, 9C et 9D ou en cas d'accord écrit
des actionnaires, nul actionnaire ne peut vendre, céder, transférer, disposer,
apporter en société, même en cas de fusion ou d'absorption, gager ses actions où
obligations convertibles en actions (ci-après qualifiées “actions”) ou accorder un
quelconque cautionnement sur celles-ci (collectivement qualifié ci-après comme
"cession" ou acte de “céder") à quelque personne que ce soit, ni conclure un acte
ou promesse d'acte ayant pour objet une cession immédiate ou future, certaine
ou éventuelle des actions de la société. La vente forcée éventuelle, en justice ou

- A,

A01279059

autrement, des actions d'un actionnaire sera soumise aux dispositions du présent
article, comme si cette cession était volontaire.

Toute cession d'actions doit être constatée par un acte sous seing privé ou notarié
et faire l'objet d'une inscription au registre des actionnaires. L'acte de cession doit
être notifié à la société et déposé au greffe du tribunal de Grande Instance du
ressort du siège social de la société."

B. Cession entre actionnaires
La cession entre actionnaires est libre.
C. Cession à des sociétés affiliées

La cession de l'intégralité des actions d'un actionnaire à une société affiliée de cet
actionnaire est libre.

Est considérée comme société affiliée toute société ou entité qui, directement ou
indirectement, contrôle ou est contrôlée par un actionnaire, ou toule société ou
entité qui, directement ou indirectement, contrôle où est contrôlée par une société
ou entité qui elle-même contrôle où est contrôlée par un actionnaire. "Contrôle*
signifie la détention directe ou indirecte par une société ou entité de plus de 50%
des droits de vote à l'assemblée générale de cette société ou entité.

D. Droit de préemption

Offre d'un Tiers Un actionnaire (‘le Cédant') peut céder tout ou partie de ses
actions à un tiers, s'il a reçu une offre ferme écrite (l'Offre du Tiers”) d'une
personne de bonne foi agissant dans des Conditions Concurrentielles (‘l'Offrant"),
proposant d'acquérir tout ou partie des actions du Cédant (les actions dont la
cession est ainsi projetée sont dénommées ci-après “les Actions du Cédant'),
cette offre n'étant subordonnée qu'à des conditions suspensives raisonnables, et
si le Cédant a reçu des assurances satisfaisantes que l'Offrant est financièrement
capable d'exécuter les termes de l'Offre du Tiers. L'Offre du Tiers devra être
irrévocable pour une période d'au moins 80 jours.

Offre du Cédant Dans les 10 jours de la réception de l'Offre du Tiers, le Cédant
adressera une copie de celle-ci aux autres actionnaires (les “Autres
Actionnaires"), en même temps que sa propre offre de vendre les Actions du
Cédant aux Autres Actionnaires aux mêmes termes et conditions (“Offre du
Cédant'), proportionnellement à leur participation respective dans la Société.

A01279059

+

| F TS
c) Droit de préemption Les Autres Actionnaires disposeront d'un droit de
préemption sur toutes (mais seulement toutes) les Actions du Cédant leur offertes
et devront exercer ce droit dans les 30 jours à compter de la date de l'Offre du
Cédant moyennant notification écrite adressée au Cédant, étant entendu que les
Autres Actionnaires qui ne sont pas disposés d'exercer leur droit de préemption

devront céder au pro rata leur droit de préemption aux Autres Actionnaires
restants. ‘

d) Acceptation de l'Offre du Tiers Si, dans le délai précité de 30 jours, les
Autres Actionnaires restants n'ont pas accepté ou n'ont accepté que
partiellement l'Offre du Cédant, cette offre sera présumée refusée dans son
ensemble et le Cédant pourra accepter l'Offre du Tiers et conclure la cession
avec l'Offrant.

e) Absence de vente à l'Offrant Si la cession entre le Cédant et l'Offrant n'est
pas conclue dans les 40 jours suivant le refus ou le refus présumé (en cas
d'acceptation partielle) des Autres Actionnaires de l'offre contenue dans l'Offre
du Cédant, le Cédant ne peut vendre tout ou partie de ses actions à un tiers
que s’il satisfait à nouveau à l'ensemble du prescrit du présent article 9, en ce
compris le droit de préemption prévu à cet article 9.

f) Renonciation Chaque actionnaire peut, en tout temps, moyennant l'envoi
d'une notification écrite à la Société, renoncer au droit de se voir offrir des

actions en vertu du présent article, soit de façon générale, soit pour une
période de temps donnée.

g) Conditions de la vente Sauf si d'autres conditions de vente sont convenues
entre actionnaires, les termes et conditions de vente entre actionnaires en
vertu du présent articie 9 seront les suivants :

1. Prix de vente. Le prix de vente sera payable intégralement par chèque
certifié à la date d'exécution de l'opération (ou, le cas échéant, par
remise de certificats d'actions établis au nom approprié, représentant les
actions d'une société par actions) en échange de la cession des actions
vendues, quittes et libres de toutes charges quelconques.

2. Exécution. La vente sera exécutée à 10 heures du matin, au siège social

de la société, le 40ème jour suivant l'acceptation par les Autres
i Actionnaires de l'offre contenue dans l'Offre du Cédant.

A01279059
Article 10 : Augmentation du capital - Droit de préférence - Réduction du
capital

Toute augmentation du capital est décidée par l'Assemblée Générale des
actionnaires aux conditions requises pour les modifications aux statuts.

Lors de toute augmentation du capital, les actionnaires ont un droit de préemption
pour la souscription des actions nouvelles. Ce droit s'exerce proportionnellement
au nombre d'actions de chaque actionnaire.

Si, à l'issue d'un délai de quinze jours à dater de l'offre de souscription certains
actionnaires n'ont pas exercé leur droit de préemption, une seconde période de
souscription de quinze jours sera ouverte, au cours de laquelle les actionnaires
ayant exercé leur droit de préemption dans la première souscription auront la
possibilité d'exercer leur droit de préférence sur le solde non souscrit. Les
nouvelles actions souscrites par les actionnaires existants seront inclues dans
leur série d'actions.

Les actions pour lesquelles le droit de préemption n'a pas été exercé, ne seront
cédées valablement aux tiers qu'avec l'agrément préalable des actionnaires
conformément aux dispositions de l'article 30 des présents statuts.

L'Assemblée Générale peut décider d'une réduction du capital aux conditions
requises par la loi, tout en respectant la structure initiale du capital.

Article 11 : Obligations

La société peut, conformément à la loi, et en vertu d'une décision de l'Assemblée
Générale,rcréer ou émettre des obligations hypothécaires, convertibles ou autres:
l'émission d'obligations convertibles étant soumise aux mêmes conditions qu'une
augmentation de capital. Les types, les taux d'intérêt, les taux d'émission, ainsi
que les conditions d'amortissement et de remboursement seront déterminés par
l'Assemblée Générale. Les obligations au porteur seront signées par deux
administrateurs dont la signature peut être remplacée par un tampon avec

signature.

LE f

A01279059
TITRE Il! - ADMINISTRATION ET DIRECTION

Article 12 : Composition du Conseil d'Administration

La société est administrée par un Conseil d'Administration composé d'un nombre
de dix membres, actionnaires ou non de la société, Congolais ou étrangers.

Les Administrateurs sont élus par l'Assemblée Générale des actionnaires, pour

un terme de cinq ans; ils sont en tout temps révocables par elle. Les
administrateurs sont rééligibles.

Les fonctions des Administrateurs sortants et non réélus prennent fin
immédiatement après l'Assemblée Générale annuelle.

Quatre administrateurs seront élus sur base d'une liste proposée par les
propriétaires d'actions A et six administrateurs sur base d'une liste proposée par
les propriétaires d'actions B.

Le Conseil d'Administration élit son président (‘le Président’) parmi les
administrateurs représentant les propriétaires d'actions A, et le Vice-Président
parmi les administrateurs représentant les propriétaires d'actions B.

Le Conseil d'Administration désigne un secrétaire qui n'est pas nécessairement
un administrateur. La durée du mandat dudit secrétaire est déterminé par le
Conseil d'Administration.

Article 13 : Vacance

En cas de Vacance d'un ou plusieurs postes d'administrateurs, les administrateurs
restants peuvent y pourvoir provisoirement dans le respect des quotas par série
d'actions (A ou B) définis ci-dessus. La prochaine Assemblée Générale des

actionnaires procédera à l'élection des nouveaux administrateurs.

Un administrateur qui est nommé en remplacement d'un autre administrateur qui
n'aurait pas achevé son mandat termine ce mandat.

Article 14 : Responsabilité

aux engagements de la société, mais ils sont responsables de l'exécution de leur
mandat et des fautes commises dans leur gestion, conformément au droit

commun et aux lois sur les sociétés. #
i Le 1 D ANS)

A01279059

Les administrateurs ne contractent aucune obligation personnelle relativement

Article 15 : Réunion du Conseil d'Administration

Le Conseil d'Administration se réunit chaque fois que l'intérêt de la société l'exige
et au moins trois fois par an.

Article 16 : Convocation

Le Conseil d'Administration se réunit sur convocation du Président, ou en cas
d'empêchement ou de carence de celui-ci, du Vice-Président. Toutefois, il peut
être convoqué par le Président ou le Vice-Président à la demande de
l'Administrateur Délégué ou d'au moins quatre administrateurs.

Les lettres de convocation sont adressées au moins une semaine avant la
réunion, sauf en cas d'urgence à motiver au procès-verbal de la réunion. Ces
convocations contiennent l'ordre du jour, la date, le lieu et l'heure de la réunion et
sont envoyées par simple lettre, par poste aérienne, par télégramme, télex,
télécopie, ou tout autre moyen écrit. Les convocations sont censées avoir été
faites au moment de leur envoi.

Les réunions se tiennent au siège social ou à tout autre endroit indiqué dans les
convocations. Les réunions sont présidées par le Président ou en cas
d'empêchement ou de carence de celui-ci par le Vice - Président. En cas
d'empêchement de ce dernier, elles sont présidées par un administrateur choisi
par les administrateurs présents.

Les frais exposés par les administrateurs pour participer aux réunions du Conseil
d'Administration sont supportés par la société,
” n

Article 17 : Délibération - Représentation des membres absents - Procès-
verbaux

A. Quorum
Le quorum de présence requis pour une réunion du Conseil d'Administration est
atteint si la moitié au moins de ses membres est présente ou représentée et si

chaque série d'actions est représentée par au moins la moitié de ses
administrateurs.

Tout administrateur pourra demander de pouvoir participer à la réunion par le M
moyen de la conférence téléphonique.

“ - 58 - Ÿ
A01279059 à :

Si le quorum n’est pas atteint, une nouvelle convocation est adressée, dans les
sept jours de la première réunion, aux administrateurs avec le même ordre du jour
par la personne qui présidait la séance, à une date et heure à fixer par lui. Un
délai d'au moins une semaine devra séparer la tenue de la première réunion et de
la seconde réunion. Lors de cette seconde réunion, aucune condition de quorum
n'est requise.

B. Délibérations

Les décisions du Conseil d'Administration sont prises à la majorité simple des
voix.

Si, dans une réunion du Conseil réunissant le quorum nécessaire pour délibérer
valablement, un ou plusieurs administrateurs ou leurs mandataires s'abstiennent
de voter, les décisions seront valablement prises à la majorité des voix des autres
membres du conseil présents ou représentés.

Le Président n'a pas de voix prépondérante en cas d'égalité des voix. Dans ce
cas, les décisions seront prises conformément au nombre d'actions détenues par
chaque société, conformément aux dispositions de l'article 5 des présents statuts.

C. Consultation écrite

Une résolution peut être adoptée par consultation écrite en cas de consentement
écrit unanime de tous les membres du Conseil d'Administration.

D. Représentation

Chaque administrateur peut, même par simple lettre, télex, télégramme, télécopie
où tout autre moyen écrit, donner à un autre membre du Conseil d'Administration
représentant la même catégorie d'actions, le pouvoir de le représenter à une
réunion du conseil et d'y voter à sa place.

E. Procès-verbaux

Les délibérations du Conseil d'Administration sont consignées par le secrétaire
dans des procès-verbaux signés par le Président de la réunion et par la majorité
au moins des administrateurs présents ainsi que par le secrétaire. Ces procès-
verbaux sont inscrits où reliés dans un registre spécial. Les procurations, ainsi
que les communications faites par écrit, y sont annexées. Une copie du procès-
verbal de chaque réunion sera adressée à chaque administrateur.

È | + 59 - #
A01279059

Les extraits à produire sont signés par le Président, par le Vice-Président ou par
l'Administrateur-Délégué, et les copies seront certifiées conformes par ces
mêmes personnes.

Article 18 : Pouvoir du Conseil d'Administration
En général

Le Conseil d'Administration a le pouvoir d'accomplir tous les actes nécessaires ou
utiles à la réalisation de l'objet social, à l'exception des actes réservés par la loi
Où par les présents statuts à l'Assemblée Générale. Nonobstant les obligations
découlant de l'administration collégiale, à savoir la concertation et le contrôle, les
administrateurs peuvent se répartir entre eux les tâches d'administration.

Délégation de pouvoirs

Le Conseil d'Administration peut déléguer la gestion journalière de la société à
une personne, choisie en son sein sur une liste proposée par les administrateurs

représentant les propriétaires d'actions B, qui portera le titre d'Administrateur-
Délégué ou de Directeur Général.

Le Conseil d'Administration ainsi que l'Administrateur-Délégué ou le Directeur
Général (moyennant information écrite au Conseil d'Administration) peuvent

déléguer à une où plusieurs personnes de leur choix des pouvoirs spéciaux et
déterminés. |

Les mandataires engagent la société dans les limites des pouvoirs qui leur ont été
conférés.

” ñ

Article 19 : Représentation

Le Conseil d'Administration représente, en tant que collège, la société à l'égard
des tiers et en justice.

Nonobstant le pouvoir général de représentation du Conseil d'Administration en
tant que collège, la société est valablement représentée en justice et à l'égard des
tiers :

+ soit par l'Administrateur-Délégué ou le Directeur Général dans le cadre de la à
gestion journalière;

| . 74
A01279059 F4
+ soit par les personnes auxquelles des pouvoirs ont été valablement délégués,
dans les limites de ces pouvoirs.

Ils ne devront aucune justification d'une décision préalable du Conseil
d'Administration.

Les actions judiciaires, en tant que demandeur ou en tant que défendeur, de
même que tout recours judiciaire ou administratif, sont intentés, formés ou sont
obtenus au nom de la société, pour suite et diligence, par l'une des personnes
sus-indiquées.

La société est, en outre, valablement représentée par les mandataires spéciaux,
agissant dans les limites de leur mandat.

TITRE IV - CONTROLE

Article 20 : Contrôle de la Société

Le contrôle de la situation financière de la société, des bilans, comptes de gestion
et des tableaux prévus à l'article 35 ci-après, et de la régularité au regard des lois
sur les sociétés commerciales, des lois comptables, des présents statuts, des
opérations à constater dans les bilans et comptes de gestion, est confié à deux
commissaires aux comptes, nommés par l'Assemblée Générale, pour un terme de
trois ans, renouvelable. Un commissaire aux comptes est nommé sur proposition
de la Gécamines et l'autre sur proposition de CMD.

Les commissaires aux comptes sont toujours révocables par l'Assemblée. Leur
responsabilité est déterminée d'après les mêmes règles que la responsabilité des
administrateurs. En cas de vacance, le Conseil d'Administration doit convoquer
immédiatement une Assemblée Générale extraordinaire pour pourvoir au
remplacement du ou des commissaires aux comptes manquants.

Les commissaires aux comptes ont soit collectivement, soit individuellement, un
droit illimité de surveillance et de contrôle sur toutes les opérations de la société.
ils peuvent prendre connaissance, sans déplacement, des livres, de la
correspondance, des procès-verbaux et généralement de toutes les écritures de
la société. Les commissaires aux comples doivent soumettre à l'Assemblée
Générale le résultat de leur mission avec les propositions qu'ils croient
convenable et lui faire connaître le mode d'après lequel ils ont contrôlé les
inventaires. lls peuvent se faire assister par un expert en vue de procéder à la

. LA

vérification des livres, inventaires et comptes de la société. L'expert doit être
agréé par la société.

Les commissaires aux comptes sont responsables, tant à l'égard de la société
que des tiers, des conséquences dommageables résultant des fautes où des
négligences commises par eux dans l'exercice de leurs fonctions.

TITRE V - REMUNERATIONS DES ADMINISTRATEURS ET COMMISSAIRES
AUX COMPTES

Article 21 :

Les mandats des administrateurs seront rémunérés par des émoluments et/ou
des jetons de présence décidés par l'Assemblée Générale.

L'Administrateur-Délégué aura droit au remboursement de toutes les dépenses
qu'il aura raisonnablement exposées dans l'exécution de son mandat.

Les émoluments des commissaires aux comptes consistent en une somme fixe
établie au début de leur mandat par l'Assemblée Générale. lIs ne peuvent être
modifiés que d'un commun accord.

L'accomplissement par les commissaires aux comptes de prestations
exceptionnelles ou de missions particulières, ne peut être rémunéré par des
émoluments spéciaux que pour autant qu'il soit rendu compte dans le rapport de
gestion de leur objet ainsi que de la rémunération y afférente.

En dehors de ces émoluments, les commissaires aux comptes ne peuvént
recevoir aucun avantage de la société, sous quelque forme que ce soit.

TITRE VI - ASSEMBLEE GENERALE DES ACTIONNAIRES

Article 22 : Compétences

le plus étendu pour faire où ratifier les actes intéressant la Société. Elle a le droit

L'Assemblée Générale représente l'universalité des actionnaires. Elle a le pouvoir L
d'apporter des modifications aux statuts.

Chaque actionnaire dispose d'un nombre de voix égal au nombre d'actions qu'il

possède.
= 4 À

Article 23 : Assemblée Générale annuelle

L'Assemblée annuelle se tiendra sur convoca
à défaut par le les commissaires aux compte

tion du Conseil d'Administration, où
$ au moins une fois par an et dans

les trois mois de la clôture de chaque exercice.

Cette Assemblée prend connaissance du rappo
commissaires aux comptes, statue sur l'adoption

les approuve; elle se prononce su
commissaires aux comptes: elle pr
administrateurs et commissaires al
toutes décisions

Article 24 : Assemblée Générale extra

Une Assemblée Générale extraordinaire pourra êtr

par le Président du Conseil d'Admi
points relevant de sa compétence.

Une Assemblée Générale extraordinair

jours, à la demande d'actionnaires représentant un cinqui

à la demande du Président, du Vice-Pr
commissaires aux comptes, chaque fois

Article 25 : Lieu

Les Assemblées Générales se tiennent
indiqué dans les convocations.

Article 26 : Convocation - Forme

Les convocations contenant l'ordre
recommandée, par fax où par courrier él
moins huit jours à l'avance à chaque
d'urgence à motiver au procès-verbal de

Les convocations seront censées avoir 6

Les convocations sont préparées par l'Ad

r la décharge à

rt de gestion et du rapport des
du bilan et compte de gestion et
donner aux administrateurs et

ocède à la réélection ou au remplacement des
ux comptes sortants où manquants et prend
en ce qui concerne les autres points de l'ordre du jour.

ordinaire

e convoquée à tout moment

nistration pour décider et délibérer sur tous

e doit être convoquée dans les quinze
ème du capital social, ou
ésident, de deux administrateurs ou des
que l'intérêt de la société l'exige.

au siège social ou en tout

ñ

autre endroit

du jour seront adressées par lettre
ctronique avec accusé de réception, au
actionnaire en son nom, sauf en cas

a réunion.

e

é faites à la date de leur envoi.

ministrateur-Délégué et sont signées par

le Président ou, en cas d'empêchemen
Président.

où de carence de celui-ci, par le Vice-

ru

-63-

RE

4—#\
Article 27 : Représentation

Tous les actionnaires ont, nonobstant toute disposition contraire, mais en se

conformant aux règles des statuts, le droit de voter par eux-mêmes ou par
mandataires, actionnaires où non.

Les personnes morales sont valablement représentées aux assemblées par leurs
mandataires. Conformément aux dispositions de l'article 31 des présents statuts,
es actions de la Gécamines seront représentées aux assemblées par au moins
deux mandataires représentant chacun au maximum un cinquième des voix
attachées à l'ensemble des titres composant le capital social de KMT. En outre,
es actions de CMD seront représentées aux assemblées par au moins trois
mandataires représentant chacun au maximum un cinquième des voix attachées
à l'ensemble des titres composant le capital social de KMT.

Le Conseil d'Administration peut déterminer la forme des procurations. Les
procurations doivent être produites à l'Assemblée Générale pour être annexées
aux procès-verbaux de la réunion.

Article 28 : Liste de présence

Avant de prendre part à l'Assemblée, les actionnaires ou leurs mandataires sont
tenus de signer la liste de présence, en indiquant les nom, prénoms, profession,
domicile, où la dénomination et le siège social des actionnaires, ainsi que le
nombre d'actions qu'ils représentent.

Article 29 : Bureau

Les Assemblées générales sont présidées par le Président du Conseil
d'Administration ou, en cas d'empêchement ou de carence de celui-ci, par le Vice-
Président. En cas d'empêchement de ce dernier, elles sont présidées par un
administrateur choisi par l'Assemblée parmi les administrateurs présents.

Le Président de l'Assemblée désigne un secrétaire et un ou plusieurs scrutateurs
qui ne doivent pas être nécessairement actionnaires.

-64- Î
A01279059
Article 30 : Délibérations - Résolutions

A. Quorum

L'Assemblée Générale délibère et prend des résolutions valablement quel que
soit la portion du capital représentée par les actionnaires présents ou représentés,
à condition que chaque série d'actions (A et B) soit représentée et que la série A
soit représentée par au moins deux mandataires et que les actions de CMD
soient représentées par au moins trois mandataires. En outre, lorsqu'il s'agit de
modifications aux statuts, au moins la majorité du capital doit être présente ou
représentée. Si ces conditions de quorum ne sont pas remplies, un procès-verbal
de carence sera dressé, une nouvelle convocation est nécessaire et la seconde
Assemblée délibérera valablement quelle que soit la portion du capital
représentée par les actionnaires présents ou représentés. Un délai d'au moins
quinze jours devra séparer la tenue de la première et de la seconde Assemblée.

B. Résolutions

Les résolutions sont prises par l'Assemblée Générale à la majorité simple des
voix, sauf en cas de modification aux Statuts, auquel cas une modification n'est

admise que si elle réunit les trois quarts des voix pour lesquelles il est pris part au
vote.

Si la modification concerne l'objet de la société, la prorogation de la société, sa
dissolution anticipée, l'augmentation ou la réduction du capital social et la fusion

avec d'autres sociétés, la majorité requise est portée aux quatre cinquièmes des
voix.

Si la résolution concerne l'attribution aux actionnaires de dividendes sous forme
de Produits (tels que définis dans la Convention, à savoir les produits finis
provenant de l'exploitation), cette résolution devra être prise à l'unanimité.

Les abstentions ou votes blancs ainsi que les votes nuls ne sont pas pris en
compte pour le calcul de la majorité à l'Assemblée Générale. En cas de partage
des voix, la proposition est rejetée.

Article 31 : Droit de vote attaché aux titres | Le
Chaque action représentative du capital donne droit à une voix. Cependant, nul

ne peut prendre part au vote pour un nombre de voix dépassant la cinquième
partie du nombre de voix attachées à l'ensemble des titres ou les deux cinquième

du nombre de voix attachées aux titres représentés. A

Article 32 : Suspension du droit de vote - mise en gage des titres - Usufruit

Lorsqu'il n'aura pas été satisfait à des appels de fonds régulièrement appelés et
exigibles ou lorsque la société aura racheté ses propres actions, l'exercice du
droit de vote afférent à ces actions sera suspendu.

Le droit de vote attaché à une action grevée d'usufruit sera exercé par l'usufruitier,
sauf opposition du nu-propriétaire. Si le nu-propriétaire et l'usufruitier ne
parviennent pas à un accord, le juge compétent désignera un administrateur
provisoire à la requête de la partie la plus diligente à l'effet d'exercer le droit en
question, dans l'intérêt des ayants droits

Le droit de vote attaché aux actions qui ont été données en gage, sera exercé par
le débiteur gagiste.

Article 33 : Résolutions en dehors de l'ordre du jour

L'Assemblée ne pourra délibérer sur des points ne figurant pas à l'ordre du jour,
que si tous les actionnaires sont présents ou représentés et pour autant qu'il en
soit décidé à l'unanimité des voix.

Article 34 : Procès-verbaux

Il sera dressé un procès-verbal de chaque Assemblée.

Les procès-verbaux sont signés par le Président de l'Assemblée, le secrétaire et
les scrutateurs ainsi que par les actionnaires présents. Une copie du procès-

verbal de’ chaque réunion de l'Assemblée Générale des actionnaires sera
adressée a chaque actionnaire.

Les extraits à produire sont signés par le Président, par le Vice-Président ou par
l'Administrateur-Délégué et les copies cerlifiées conformes par ces mêmes
personnes.

: Te f
A01279059
TITRE VII - COMPTES ANNUELS - RAPPORT DE GESTION - RAPPORT DE
CONTROLE

Article 35 : Exercice social - Comptes annuels — rapport de contrôle

L'exercice social de la société commence le 1er janvier et se termine le 31
décembre de chaque année.

A la fin de chaque exercice social, le Conseil d'Administration dresse un
inventaire et établit les comptes annuels, conformément à la loi.

Les comptes annuels comprennent le bilan, le compte de gestion et les tableaux à
établir conformément au Plan Comptable Général Congolais et aux principes
comptables généralement admis dans l'industrie minière internationale.

Le Conseil d'Administration établit ensuite un rapport, appelé "rapport de gestion’,
dans lequel il rend compte de sa gestion.

Le Conseil d'Administration remet le bilan, les comptes de gestion et les tableaux
avec le rapport de gestion, aux commissaires aux comptes un mois au moins
avant l'Assemblée Générale ordinaire. Les commissaires aux comptes rédigent
en vue de l'Assemblée Générale un rapport écrit et circonstancié appelé " rapport
de contrôle ", tenant compte des dispositions contenues à l'article 20 ci-dessus.

Quinze jours au moins avant l'Assemblée Générale ordinaire, les actionnaires

peuvent prendre connaissance au siège de la société des documents mentionnés
ci-dessus.

Dans lés ‘trenté jours de l'approbation des comptes annuels par l'Assemblée
Générale, les administrateurs déposent au greffe du tribunal compétent les
documents requis par la loi.

TITRE VII - AFFECTATION DU RESULTAT

Article 36 : Affectation du résultat
Sur le bénéfice net il est prélevé, chaque année, cinq pour cent pour la

constitution d'un fonds de réserve légale. Ce prélèvement cesse d'être obligatoire
lorsque le fonds de réserve atteint dix pour cent du capital social.

A01279059

Le surplus est mis à la disposition de l'Assemblée qui, sur proposition du Conseil
d'Administration, en détermine l'affectation.

Le paiement des dividendes a lieu aux époques et aux endroits fixés par le
Conseil d'Administration.

Article 37 : Acompte sur dividende

Le Conseil d'Administration est autorisé à distribuer un acompte sur dividende,
moyennant le respect des dispositions contenues dans les lois sur les sociétés.

TITRE IX - DISSOLUTION - LIQUIDATION

Article 38 : Causes de dissolution

En dehors des cas de dissolution judiciaire ou légale, la société ne peut être
dissoute que par une décision de l'Assemblée Générale, délibérant dans les
formes requises pour les modifications des statuts.

Si par suite de perte, l'actif net est réduit à un montant inférieur à fa moitié du
capital social, l'Assemblée Générale doit être réunie dans un délai n'excédant pas
deux mois à dater du moment où la perte a été constatée ou aurait dû l'être, en
vue de délibérer, le cas échéant, dans les formes prescrites pour la modification

des statuts, de la dissolution de la société et éventuellement d'autres mesures
annoncées dans l'ordre du jour.

Les mêmes règles sont observées si, par suite de perte, l'actif net est réduit à un
montant inférieur au quart du capital social, fnais dans ce cas, la dissolution aura
lieu si elle est approuvée par le quart des voix émises à l'Assemblée.

Article 39 : Nomination de Liquidateurs

La liquidation est assurée par deux liquidateurs nommés par l'Assemblée
Générale, dont l'un est choisi sur une liste présentée par les propriétaires
d'actions A et l'autre sur une liste présentée par les propriétaires d'action B. En
cas de désaccord des liquidateurs sur un point concernant leur mission, ils en
référeront à l'Assemblée Générale.

A défaut de nomination de liquidateurs, par l'Assemblée Générale, ceux-ci seront
désignés tribunal compétent statuant sur requête de tout intéressé.

$ -68-
A01279059

L'Assemblée Générale de la société en liquidation peut, à tout moment et à la
majorité simple des voix, nommer où révoquer un ou plusieurs liquidateurs. Elle
détermine leurs pouvoirs, leurs émoluments ainsi que le mode de liquidation. La
nomination de liquidateurs met fin aux pouvoirs des administrateurs.

Le liquidateur est seul habilité à représenter la société. Il effectue toutes
opérations nécessaires pour réaliser l'actif social, payer les créanciers de la
société et répartir le solde disponible entre les actionnaires.

Le liquidateur doit convoquer périodiquement l'assemblée des actionnaires afin
de les informer de l'état des opérations de liquidation. Dans les trois mois de la
clôture de chaque exercice, le liquidateur est tenu d'établir l'inventaire, les
comptes annuels et un rapport écrit dans lequel il rend compte des opérations de
liquidation au cours de l'exercice écoulé. Au moins une fois par an, le liquidateur
doit convoquer une assemblée générale des actionnaires pour qu'ils statuent sur
les comptes annuels.

Tous les associés doivent être convoqués en fin de liquidation pour statuer sur la

gestion du liquidateur et la décharge de son mandat. Cette assemblée constate la
clôture de la liquidation.

Les comptes définitifs établis par le liquidateur sont déposés au greffe du tribunal
compétent. Le liquidateur doit publier un avis de clôture de la liquidation
conformément à la réglementation en vigueur.

Sur justification de l'accomplissement des formalités de dépôt et de publication ci-
dessus, le liquidateur demande la radiation de la société du registre du

commerce.

Article 40 : Répartition

En dehors des cas de fusion et après apurement du passif, l'actif net subsistant
sera partagé de la manière suivante :

1. par priorité, les actions seront remboursées à concurrence de la partie du

capital qu'elles représentent, après déduction des versements qui resteraient
encore à effectuer;

2. le solde éventuel sera réparti également entre toutes les actions.

L - 69 - 4
A01279059

À

A
TITRE X - DISPOSITIONS TRANSITOIRES

Article 41 :

1. Clôture du premier exercice social

Le premier exercice social prend couts ce jour et sera clôturé le 31 décembre [e]

2. Première Assemblée Générale annuelle

La première Assemblée Générale annuelle sera tenue en [e]
TITRE XI - DISPOSITIONS GENERALES

Article 42 : Décret du 27 février 1887

Toute stipulation contraire aux dispositions impératives du décret du 27 février
1887, modifié par décret du 23 juin 1960 complétant la législation relative aux
sociétés commerciales sera réputée non écrite.

- 4

Fait à ,en___ exemplaires originaux, le fl.

LA GENERALE DES CARRIERES ET DES MINES

représentée par M. George Arthur FORREST, Président du Conseil
d'Administration È

et par M. KITANGU MAZEMBE, Administrateur Directeur-Général
ci-après dénommée “Gécamines"

CONGO MINERAL DEVELOPMENTS LIMITED

représentée par M. D.GK Fish, Administrateur
et par M. F. Colette, Administrateur Directeur exécutif au Congo

ci-après dénommée, "CMD"

M. R.V. Danchin, Président du New Mining Business Division de Anglo American
Corporation of South Africa Limited,

M. D.GK. Fish, Administrateur du New Mining Business Division de Anglo
American Corporation of South Africa Limited;

M.B. Beamish, Executive Vice President de Anglo Base Metals ;
M.T. P Read, Président de America Mineral Fields Incorporated ;

M. F. Golètte, Président et Chief Executive Officer de America Mineral Fields
International Limited:

M. T. Button, Chief Financial Officer de America Mineral Fields International
Limited.

S ME
A01279059
